
	
		I
		111th CONGRESS
		2d Session
		H. R. 5554
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2010
			Mr. Castle (for
			 himself, Mrs. Biggert,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Dent, Mr. Gerlach, Mr.
			 Lance, Mr. LaTourette, and
			 Mr. Lee of New York) introduced the
			 following bill; which was referred to the Committee on Small Business, and in
			 addition to the Committees on Ways and
			 Means, Appropriations,
			 Energy and Commerce, and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide tax relief for, ease the regulatory burden on,
		  and provide expanded access to credit to small businesses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Assistance and Relief
			 Act of 2010.
		IFindings
			101.FindingsCongress finds the following:
				(1)The U.S.
			 unemployment rate was 9.7 percent in May 2010.
				(2)Small businesses
			 have generated 64 percent of net new jobs over the past 15 years.
				(3)Very small firms
			 with fewer than 20 employees annually spend 45 percent more per employee than
			 larger firms to comply with Federal regulations.
				(4)Small firms spend
			 four and a half times as much per employee than larger firms to comply with
			 environmental regulations.
				(5)Small firms spend
			 67 percent more per employee on tax compliance than their larger
			 counterparts.
				IISense of
			 Congress
			201.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)assistance should
			 be made available to assist credit-worthy small businesses who cannot obtain
			 lending in the current environment;
				(2)the too big
			 to fail doctrine is no longer acceptable;
				(3)reforming Fannie
			 Mae and Freddie Mac should be a top priority for Congress; and
				(4)the Inspector
			 General for Treasury should investigate the role that the Department of the
			 Treasury has in decisions by community banks to invest in GSE stock.
				IIITax
			 Relief
			301.Tax
			 relief
				(a)Extension of
			 certain tax provisionsThe
			 Secretary of the Treasury or the delegate of the Secretary shall treat as
			 extended, with respect to any taxpayer that is a small business concern (as
			 such term is defined in section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)), until at least December 31, 2011, each of the following tax
			 provisions, as identified by the Secretary:
					(1)The 5-year net
			 operating loss carryback.
					(2)The 15-year recovery period for qualified
			 leasehold improvement property, qualified restaurant property, and qualified
			 retail improvement property.
					(3)Bonus/Accelerated Depreciation.
					(4)Enhanced section 179 expensing
			 limits.
					(5)Current tax law treatment of carried
			 interest.
					(6)Current tax law treatment of financial
			 transactions.
					(b)Extension of
			 research credit; alternative simplified research credit increased and made
			 permanent
					(1)Extension of
			 credit
						(A)In
			 generalSubparagraph (B) of section 41(h)(1) of the Internal
			 Revenue Code of 1986 is amended by striking December 31, 2009
			 and inserting December 31, 2010.
						(B)Conforming
			 amendmentSubparagraph (D) of section 45C(b)(1) of such Code is
			 amended by striking December 31, 2009 and inserting
			 December 31, 2010.
						(C)Effective
			 dateThe amendments made by this paragraph shall apply to amounts
			 paid or incurred after December 31, 2009.
						(2)Alternative
			 simplified research credit increased and made permanent
						(A)Increased
			 creditSubparagraph (A) of section 41(c)(5) of such Code
			 (relating to election of alternative simplified credit) is amended by striking
			 14 percent (12 percent in the case of taxable years ending before
			 January 1, 2009) and inserting 20 percent.
						(B)Credit made
			 permanent
							(i)In
			 generalSubsection (h) of section 41 of such Code is amended by
			 redesignating the paragraph (2) relating to computation of taxable year in
			 which credit terminates as paragraph (4) and by inserting before such paragraph
			 the following new paragraph:
								
									(3)Termination not
				to apply to alternative simplified creditParagraph (1) shall not
				apply to the credit determined under subsection
				(c)(5).
									.
							(ii)Conforming
			 amendmentParagraph (4) of section 41(h) of such Code, as
			 redesignated by subparagraph (A), is amended to read as follows:
								
									(4)Computation for
				taxable year in which credit terminatesIn the case of any
				taxable year with respect to which this section applies to a number of days
				which is less than the total number of days in such taxable year, the amount
				determined under subsection (c)(1)(B) with respect to such taxable year shall
				be the amount which bears the same ratio to such amount (determined without
				regard to this paragraph) as the number of days in such taxable year to which
				this section applies bears to the total number of days in such taxable
				year.
									.
							(C)Effective
			 dateThe amendment made by this paragraph shall apply to taxable
			 years ending after December 31, 2008.
						(c)Increase in
			 amount allowed as deduction for start-Up expenditures
					(1)In
			 GeneralSubsection (b) of section 195 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following:
						
							(3)Special Rule for
				Taxable Years Beginning in 2009, 2010, or 2011In the case of a taxable year beginning in
				2009, 2010, or 2011, paragraph (1)(A)(ii) shall be applied—
								(A)by substituting $20,000 for
				$5,000; and
								(B)by substituting
				$75,000 for
				$50,000.
								.
					(2)Effective
			 DateThe amendments made by this subsection shall apply to
			 amounts paid or incurred in taxable years beginning after the date of the
			 enactment of this Act.
					(d)Temporary
			 exclusion of 100 percent of gain on certain small business stock
					(1)In
			 generalSubsection (a) of
			 section 1202 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
						
							(4)Special 100
				percent exclusionIn the case
				of qualified small business stock acquired after March 15, 2010, and before
				January 1, 2012—
								(A)paragraph (1)
				shall be applied by substituting 100 percent for 50
				percent,
								(B)paragraph (2)
				shall not apply, and
								(C)paragraph (7) of
				section 57(a) shall not
				apply.
								.
					(2)Conforming
			 amendmentsParagraph (3) of section 1202(a) of such Code is
			 amended—
						(A)by striking
			 after the date of the enactment of this paragraph and before January 1,
			 2011 and inserting after February 17, 2009, and before March 16,
			 2010; and
						(B)by striking
			 Special rules for 2009 and
			 2010 in the heading and inserting
			 Special 75 percent
			 exclusion.
						(3)Effective
			 dateThe amendments made by this section shall apply to stock
			 acquired after March 15, 2010.
					IVEase
			 Regulatory Burden
			401.Ease Regulatory
			 Burden
				(a)In
			 generalThe Administrator, acting through the Chief Counsel of
			 the Office of Advocacy of the Small Business Administration, is authorized to
			 provide such support as may be necessary with regard to any Federal regulation
			 to ensure that a small business concern is not required to expend more than a
			 total of 200 man-hours annually on applications, filings, petitions, or other
			 paperwork submitted to Federal departments or agencies.
				(b)Commonly
			 required information formSupport provided under subsection (a)
			 shall include the establishment of a form on the public Internet Web site of
			 the Administrator, by means of which a small business concern may provide to
			 the Administrator information that the Administrator determines to be
			 frequently required as part of any applications, filings, petitions, or other
			 paperwork described in subsection (a). The Administrator shall use information
			 so provided to assist in the expedited completion of such applications,
			 filings, petitions, or other paperwork.
				(c)GAO
			 reportThe Comptroller General of the United States shall conduct
			 a study of each regulation of each Federal agency or department to determine
			 the burden that such regulation imposes on small business concerns. The
			 Comptroller General shall submit a report containing information on such burden
			 to the Administrator not later than the date that is 9 months after the date of
			 enactment of this Act.
				(d)SBA
			 recommendationsNot later than 6 months after receiving the
			 report under subsection (c), the Administrator shall publish and maintain on
			 the public Internet Web site of the Administrator recommendations on how to
			 reduce the burden imposed by such regulation on small business concerns.
				(e)Reduction of
			 paperworkIn carrying out any program under the Small Business
			 Act or the Small Business Investment Act of 1958, the Administrator, acting
			 through the Chief Counsel of the Office of Advocacy in the Small Business
			 Administration, shall take any actions the Administrator determines appropriate
			 to reduce the amount of paperwork (including any application, filing, or
			 petition) that a small business concern may be required to complete by any
			 Federal department or agency. Such steps shall include providing for the
			 replacement of such paperwork with electronic or telephone filing or
			 reporting.
				VExpand Access to
			 Credit/Lending
			501.Short title; table
			 of contents
				(a)Short
			 titleThis title may be cited
			 as the Small Business Financing and
			 Investment Act of 2010.
				(b)Table of
			 contentsThe table of contents for this title is as
			 follows:
					
						Sec. 501. Short title; table of contents.
						Subtitle A—Small business lending enhancements
						Sec. 511. Small lender outreach program.
						Sec. 512. Rural lending outreach program.
						Sec. 513. Community Express Program made permanent.
						Sec. 514. Increased veteran participation program made
				permanent.
						Sec. 515. Leasing policy.
						Sec. 516. National lender training program.
						Sec. 517. Applications for repurchase of loans.
						Sec. 518. Alternative size standard.
						Sec. 519. Pilot program authority.
						Sec. 520. Loans to cooperatives.
						Sec. 521. Capital backstop program.
						Sec. 522. Loans to finance goodwill.
						Sec. 523. Appellate process and ombudsman.
						Sec. 524. Extension of recovery and relief loan
				benefits.
						Sec. 525. Reduced documentation for business stabilization
				loans.
						Sec. 526. Expanded eligibility for business stabilization
				loans.
						Sec. 527. Increased amount of business stabilization
				loans.
						Sec. 528. Extension of business stabilization
				loans.
						Sec. 529. Study and report on business stabilization
				loans.
						Sec. 530. Delayed repayment for small business concerns in
				areas with high unemployment.
						Sec. 531. SBA secondary market lending authority made
				permanent.
						Sec. 532. SBA secondary market lending authority
				expanded.
						Sec. 533. Increased loan limits.
						Sec. 534. Real estate appraisals.
						Sec. 535. Additional support for Express Loan
				Program.
						Sec. 536. Loans used to purchase unoccupied manufacturing
				centers or equipment.
						Sec. 537. 100 percent guarantee for small business concerns
				owned and controlled by veterans.
						Sec. 538. Deferred repayment for certain small business
				concerns.
						Sec. 539. Authorization of appropriations.
						Subtitle B—CDC Economic Development Loan Program
						Chapter 1—General Provisions
						Sec. 541. Program levels.
						Sec. 542. Definitions.
						Chapter 2—Certified Development Companies
						Sec. 551. Certified development companies.
						Sec. 552. Certified development company; operational
				requirements.
						Sec. 553. Accredited lenders program.
						Sec. 554. Premier certified lender program.
						Sec. 555. Multi-State operations.
						Sec. 556. Guaranty of debentures.
						Sec. 557. Economic development through debentures.
						Sec. 558. Project funding requirements.
						Sec. 559. Private debenture sales and pooling of
				debentures.
						Sec. 560. Foreclosure and liquidation of loans.
						Sec. 561. Reports and regulations.
						Sec. 562. Program name.
						Chapter 3—Miscellaneous
						Sec. 571. Report on standard operating procedures.
						Sec. 572. Alternative size standard.
						Subtitle C—Microlending expansion
						Sec. 581. Microloan credit building initiative.
						Sec. 582. Flexible credit terms.
						Sec. 583. Increased program participation.
						Sec. 584. Increased limit on intermediary
				borrowing.
						Sec. 585. Expanded borrower education assistance.
						Sec. 586. Young Entrepreneurs program.
						Sec. 587. Interest rates and loan size.
						Sec. 588. Reporting requirement.
						Sec. 589. Surplus interest rate subsidy for
				businesses.
						Sec. 590. Authorization of appropriations.
						Subtitle D—Small business investment company
				modernization
						Sec. 591. Increased investment from States.
						Sec. 592. Expedited licensing for experienced
				applicants.
						Sec. 593. Revised leverage limitations for successful
				SBICs.
						Sec. 594. Consistency for cost control.
						Sec. 595. Investment in veteran-owned small
				businesses.
						Sec. 596. Tangible net worth.
						Sec. 597. Development of agency record.
						Sec. 598. Program levels.
						Subtitle E—Investment in small manufacturers and renewable
				energy small businesses
						Chapter 1—Enhanced New Markets Venture Capital
				Program
						Sec. 601. Expansion of New Markets Venture Capital
				Program.
						Sec. 602. Improved nationwide distribution.
						Sec. 603. Increased investment in small business concerns
				engaged primarily in manufacturing.
						Sec. 604. Expanded uses for operational assistance in
				manufacturing.
						Sec. 605. Updating definition of low-income geographic
				area.
						Sec. 606. Expanding operational assistance to conditionally
				approved companies.
						Sec. 607. Limitation on time for final approval.
						Sec. 608. Streamlined application for New Markets Venture
				Capital Program.
						Sec. 609. Elimination of matching requirement.
						Sec. 610. Simplified formula for operational assistance
				grants.
						Sec. 611. Financing with respect to veterans.
						Sec. 612. Authorization of appropriations and enhanced
				allocation for small manufacturing.
						Chapter 2—Expanded investment in small business renewable
				energy
						Sec. 621. Expanded investment in renewable energy.
						Sec. 622. Renewable Energy Capital Investment Program made
				permanent.
						Sec. 623. Expanded eligibility for small
				businesses.
						Sec. 624. Expanded uses for operational assistance in
				manufacturing and small businesses.
						Sec. 625. Expansion of Renewable Energy Capital Investment
				Program.
						Sec. 626. Simplified fee structure to expedite
				implementation.
						Sec. 627. Increased operational assistance grants.
						Sec. 628. Authorizations of appropriations.
						Subtitle F—Small business health information technology
				financing program
						Sec. 631. Small business health information technology
				financing program.
						Subtitle G—Small business early-Stage investment
				program
						Sec. 641. Small business early-stage investment
				program.
						Sec. 642. Prohibitions on earmarks.
						Subtitle H—SBA disaster program reform
						Sec. 651. Revised collateral requirements.
						Sec. 652. Increased limits.
						Sec. 653. Revised repayment terms.
						Sec. 654. Revised disbursement process.
						Sec. 655. Grant program.
						Sec. 656. Regional disaster working groups.
						Sec. 657. Outreach grants for loan applicant
				assistance.
						Sec. 658. Homeowners impacted by toxic drywall.
						Sec. 659. Authorization of appropriations.
						Subtitle I—Regulations
						Sec. 661. Regulations.
						Subtitle J—Temporary employee services franchises
						Sec. 671. Temporary employee services franchises.
						Subtitle K—Study on private sector lending
						Sec. 681. Study on private sector lending.
						Subtitle L—Study on increases in certain caps
						Sec. 691. Study on increases in certain caps.
						Subtitle M—Rural outreach
						Sec. 701. Rural outreach.
						Subtitle N—Study relating to medical technology 
						Sec. 711. Study relating to medical technology.
						Subtitle O—Study on additional credit risk factors
						Sec. 721. Study on additional credit risk factors.
					
				ASmall business
			 lending enhancements
				511.Small lender
			 outreach programSection 7(a)
			 of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end
			 the following:
					
						(34)Small lender
				outreach programThe Administrator shall establish and carry out
				a program to provide support to regional, district, and branch offices of the
				Administration to assist small lenders, who do not participate in the Preferred
				Lenders Program, to participate in the programs under this
				subsection.
						.
				512.Rural lending
			 outreach programSection 7(a)
			 of the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is
			 further amended by adding at the end the following:
					
						(35)Rural lending
				outreach program
							(A)In
				generalThe Administrator shall establish and carry out a rural
				lending outreach program (hereinafter referred to in this paragraph as the
				program) to provide loans under this subsection in accordance
				with this paragraph.
							(B)Maximum
				participationA loan under the program shall include the maximum
				participation levels by the Administrator permitted for loans made under this
				subsection.
							(C)Maximum loan
				amountThe maximum amount of
				a loan under the program shall be $250,000.
							(D)Use of rural
				lendersThe program shall be carried out through lenders located
				in a rural area (as such term is defined under subsection (m)(11)(C)) or, if a
				small business concern located in a rural area does not have a lender located
				within 30 miles of the principal place of business of such concern, through any
				lender chosen by such concern that provides loans under this subsection.
							(E)Time for
				approvalThe Administrator shall approve or disapprove a loan
				under the program within 36 hours.
							(F)DocumentationThe
				program shall use abbreviated application and documentation
				requirements.
							(G)Credit
				standardsMinimum credit standards, as the Administrator
				considers necessary to limit the rate of default on loans made under the
				program, shall
				apply.
							.
				513.Community
			 Express Program made permanentSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)), as amended by this Act, is further amended by adding at the end
			 the following:
					
						(36)Community
				Express Program
							(A)In
				generalThe Administrator shall carry out a Community Express
				Program to provide loans under this subsection in accordance with this
				paragraph.
							(B)RequirementsFor
				a loan made under the Community Express Program, the following shall
				apply:
								(i)The loan shall be
				in an amount not exceeding $250,000.
								(ii)The loan shall be made to a small business
				concern the majority ownership interest of which is directly held by
				individuals the Administrator determines are, without regard to the geographic
				location of such individuals, women, members of qualified Indian tribes,
				socially or economically disadvantaged individuals, veterans, or members of the
				reserve components of the Armed Forces.
								(iii)The loan shall
				comply with the collateral policy of the Administration.
								(iv)The loan shall
				include terms requiring the lender to provide, at the expense of the lender,
				technical assistance to the borrower through the lender or a third-party
				provider.
								(v)The Administrator
				shall approve or disapprove the loan within 36
				hours.
								.
				514.Increased
			 veteran participation program made permanentSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)), as amended by this Act, is further amended—
					(1)by redesignating
			 the second paragraph (32), as added by section 208 of the Military Reservist
			 and Veteran Small Business Reauthorization and Opportunity Act of 2008 (Public
			 Law 110–186; 122 Stat. 631), as paragraph (33); and
					(2)in paragraph (33),
			 as so redesignated by paragraph (1) of this section—
						(A)by striking
			 pilot program each place it appears and inserting
			 program;
						(B)by striking
			 subparagraphs (C) and (F); and
						(C)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively.
						515.Leasing
			 policySection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is further
			 amended by striking paragraph (28) and inserting the following:
					
						(28)LeasingIf a loan under this subsection is used to
				acquire or construct a facility, the assisted small business concern—
							(A)shall permanently
				occupy and use not less than 50 percent of the space in such facility;
				and
							(B)may, on a temporary or permanent basis,
				lease to others not more than 50 percent of the space in such
				facility.
							.
				516.National lender
			 training program
					(a)In
			 generalSection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is further
			 amended by adding at the end the following:
						
							(37)National lender
				training program
								(A)In
				generalThe Administrator
				shall establish and carry out, through the regional offices of the
				Administration, a lender training program for new and existing lenders under
				this subsection with respect to the lending systems, policies, and procedures
				of the Administration.
								(B)FeesThe
				Administrator shall charge a fee for the program established under subparagraph
				(A) to reduce the cost of such program to zero.
								(C)LimitationThe
				program established under subparagraph (A) may not be carried out by contract
				with a nongovernmental
				entity.
								.
					(b)ParticipationAn
			 entity may not be permitted to participate in any program under the Small
			 Business Act (15 U.S.C. 631 et seq.) or the Small Business Investment Act of
			 1958 (15 U.S.C. 661 et seq.) that is established or amended under this Act, as
			 a lending or investment entity or as an agent of the Small Business
			 Administration, unless such entity satisfies at least one of the
			 following:
						(1)The entity has as
			 the primary mission of the entity the financing or development of small
			 business concerns.
						(2)The entity is primarily engaged in the
			 business of banking, investing, or entrepreneurial development and does not
			 engage in activities which are not incidental to the business of banking,
			 investing, or entrepreneurial development.
						517.Applications
			 for repurchase of loansSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)), as amended by this Act, is further amended by adding at the end
			 the following:
					
						(38)Applications
				for repurchase of loans
							(A)In
				generalNot later than 45
				days after the date of the receipt of a claim from a lender for proper payment
				of the guaranteed portion of a loan under this subsection due to default, the
				Administrator shall make a final determination with respect to the approval or
				denial of such claim.
							(B)Late
				determinationsIf the Administrator does not make a final
				determination under subparagraph (A) in the time period specified in such
				subparagraph, the claim shall be approved and paid promptly.
							(C)If the lender demonstrates, with respect to
				a claim for payment described in subparagraph (A), that it followed the
				applicable requirements of the National Lender Training Program as established
				under paragraph (37) of this section, the Administrator shall pay the claim
				unless the Administrator has clear and convincing evidence demonstrating that
				the lender failed to comply with regulatory requirements established by the
				Administrator.
							.
				518.Alternative
			 size standard
					(a)In
			 generalSection 3(a) of the
			 Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the
			 following:
						
							(5)In addition to any other size standard
				under this subsection, the Administrator shall establish and permit a lender
				making a loan under section 7(a) to use an alternative size standard. The
				alternative size standard shall be based on factors including the maximum
				tangible net worth and average net income of a business
				concern.
							.
					(b)ApplicabilityUntil the Administrator establishes under
			 section 3(a)(5) of the Small Business Act, as added by subsection (a) of this
			 section, an alternative size standard for use by a lender making a loan under
			 section 7(a) of such Act, the alternative size standard in section 121.301(b)
			 of title 13, Code of Federal Regulations, shall apply in such a case.
					519.Pilot program
			 authoritySection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is further
			 amended by striking paragraph (25) and inserting the following:
					
						(25)Limitation on
				conducting pilot projects
							(A)Limitation on
				numberNot more than 10
				percent of the total number of loans guaranteed in any fiscal year under this
				subsection may be awarded as part of a pilot program.
							(B)Dollar
				limitations
								(i)In
				generalWith respect to any
				pilot program under this subsection established on or after the date of the
				enactment of the Small Business Financing and
				Investment Act of 2010, no loan shall be made under such program
				if such loan would result in the total amount of loans made during a fiscal
				year under all such programs to be in excess of 5 percent of the total amount
				of loans guaranteed in such fiscal year under this subsection.
								(ii)Certain
				pre-existing programsWith
				respect to any pilot program under this subsection established before the date
				of the enactment of the Small Business
				Financing and Investment Act of 2010, no loan shall be made under
				such program if such loan would result in the total amount of loans made during
				a fiscal year under all such programs to be in excess of 10 percent of the
				total amount of loans guaranteed in such fiscal year under this
				subsection.
								(C)Expiration
								(i)In
				generalExcept as provided in clause (iii), the duration of any
				pilot program under this subsection may not exceed 3 years.
								(ii)Designation as
				new programFor purposes of this subparagraph, a pilot program
				shall not be treated as a new pilot program solely on the basis of a
				modification or change in the pilot program, including the change of its
				name.
								(iii)Existing
				programsWith respect to any
				pilot program in existence on the date of the enactment of the Small Business
				Financing and Investment Act of 2010, such program may continue in effect for a
				period not exceeding 3 years after such date without regard to the duration of
				such program before such date.
								(D)Regulations
								(i)In
				generalWith respect to each
				pilot program under this subsection, including each pilot program in existence
				on the date of the enactment of the Small Business Financing and Investment Act
				of 2010, the Administrator shall—
									(I)issue regulations for such program after
				providing notice in the Federal Register and an opportunity for comment;
				and
									(II)ensure that such
				regulations are published in the Code of Federal Regulations.
									(ii)Pilot programs
				established after date of enactmentWith respect to any pilot program
				established after the date of the enactment of the Small Business Financing and
				Investment Act of 2010, such program shall not take effect until the
				requirements under this subparagraph are satisfied.
								(E)Repeal of
				authority to waive certain rules
								(i)In
				generalNotwithstanding section 120.3 of title 13, Code of
				Federal Regulations, the Administrator may not from time to time suspend,
				modify, or waive rules for a limited period of time to test new programs or
				ideas with respect to this subsection, unless such suspension, modification, or
				waiver is explicitly authorized by Act of Congress.
								(ii)Existing pilot
				programsNothing under clause
				(i) may be construed to affect a pilot program in existence on the date of the
				enactment of the Small Business Financing and Investment Act of 2010.
								(F)Pilot
				programFor purposes of this paragraph, the term pilot
				program means any lending program initiative, project, innovation, or
				other activity not specifically authorized by Act of
				Congress.
							.
				520.Loans to
			 cooperativesSection 7(a) of
			 the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is further
			 amended by adding at the end the following:
					
						(39)CooperativesThe Administration may provide loans under
				this subsection to any cooperative that—
							(A)is not organized
				as a tax-exempt entity;
							(B)is engaged in a
				legal business activity;
							(C)obtains financial
				benefits for the cooperative and for the members of such cooperative;
				and
							(D)is eligible under
				applicable size standards of the Administration, including that any business
				entity that is a member of such cooperative is eligible under applicable size
				standards of the
				Administration.
							.
				521.Capital
			 backstop programSection 7(a)
			 of the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is
			 further amended by adding at the end the following:
					
						(40)Capital
				backstop program
							(A)In
				generalThe Administrator shall establish a process under which a
				small business concern may submit an application to the Administrator for the
				purpose of securing a loan under this subsection. With respect to such
				application, the Administrator shall collect all information necessary to
				determine the creditworthiness and repayment ability of an applicant and shall
				determine if such application meets the eligibility and credit standards that a
				lender would be required to apply to approve a loan under this
				subsection.
							(B)Participation of
				lenders
								(i)In
				generalThe Administrator shall establish a process under which
				the Administrator makes available to lenders each loan application submitted
				and determined to meet basic eligibility and credit standards under
				subparagraph (A) for the purpose of such lenders originating, underwriting,
				closing, and servicing the loan for which the applicant applied.
								(ii)EligibilityLenders
				are eligible to receive a loan application described in clause (i) if they
				participate in the programs established under this subsection.
								(iii)Local
				lendersThe Administrator
				shall first make available a loan application described in clause (i) to
				lenders within 100 miles of the principal office of the loan applicant.
								(iv)Preferred
				lendersIf a lender described
				in clause (iii) does not agree to originate, underwrite, close, and service the
				loan applied for within 5 business days of receiving a loan application
				described in clause (i), the Administrator shall subsequently make available
				such loan application to lenders in the Preferred Lenders Program under
				paragraph (2)(C)(ii) of this subsection.
								(v)Authority of
				Administration to lendIf a
				lender described in clauses (iii) or (iv) does not agree to originate,
				underwrite, close, and service the loan applied for within 10 business days of
				receiving a loan application described in clause (i), the Administrator shall
				originate, underwrite, close, and service such loan.
								(C)Asset
				salesThe Administrator shall
				offer to sell loans made by the Administrator under this paragraph. Such sales
				shall be made through the semi-annual public solicitation (in the Federal
				Register and in other media) of offers to purchase. The Administrator may
				contract with vendors for due diligence, asset valuation, and other services
				related to such sales. The Administrator may not sell any loan under this
				subparagraph for less than 90 percent of the net present value of the loan, as
				determined and certified by a qualified third party.
							(D)Loans not
				soldThe Administrator shall
				maintain and service loans made by the Administrator under this paragraph that
				are not sold through the asset sales under this paragraph.
							(E)Effective
				datesThis paragraph shall
				have effect on each date during the period beginning on the date of enactment
				of this paragraph and ending on September 30, 2011, and on any other date after
				such period if—
								(i)such date occurs
				during a period that—
									(I)begins on the date
				the Bureau of Economic Analysis, or any successor organization, makes a
				determination that the gross domestic product of the United States has
				decreased for three consecutive quarters; and
									(II)ends on the date
				the Bureau of Economic Analysis, or any successor organization, makes a
				determination that the gross domestic product of the United States has
				increased for two consecutive quarters; and
									(ii)the number of
				loans provided under this subsection prior to such date in the fiscal year
				including such date is at least 30 percent less than the number of such loans
				provided prior to the same point in the previous fiscal year.
								(F)ImplementationThe Administrator shall establish a group
				of at least 250 individuals available to carry out activities under this
				paragraph on any date on which this paragraph has effect under subparagraph
				(E). The Administrator shall provide to such group the training necessary to
				carry out activities under this paragraph. The Administrator shall ensure that
				each individual in such group with loan application evaluation and underwriting
				responsibilities has at least 2 years experience with respect to such
				responsibilities.
							(G)Application of
				other lawNothing in this
				paragraph shall be construed to exempt any activity of the Administrator under
				this paragraph from the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et
				seq.).
							(H)Authorization of
				appropriations
								(i)Program
				levelsThe Administrator is authorized to make loans under this
				paragraph in an amount that is equal to half the amount authorized for loans
				under this subsection other than loans under this paragraph.
								(ii)Authorization
				of appropriationsIn addition to amounts made available to carry
				out this subsection, there are authorized to be appropriated such sums as may
				be necessary to carry out this
				paragraph.
								.
				522.Loans to
			 finance goodwillSection 7(a)
			 of the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is
			 further amended by adding at the end the following:
					
						(41)GoodwillThe Administrator may not apply an
				application, processing, or approval standard to a loan for the purpose of
				financing goodwill under this subsection, unless such standard applies to all
				loans under this
				subsection.
						.
				523.Appellate
			 process and ombudsmanThe
			 Small Business Act (15 U.S.C. 631 et seq.) is amended—
					(1)by redesignating
			 section 44 as section 45; and
					(2)by inserting after
			 section 43 the following:
						
							44.Appellate
				process and ombudsman
								(a)Appellate
				process
									(1)In
				generalNot later than 270
				days after the date of the enactment of the Small Business Financing and
				Investment Act of 2010, the Administrator shall establish an independent
				appellate process within the Administration. The process shall be available to
				review material determinations made by the Administration that affect a lender
				or investment company that participates or is applying to participate in a
				program administered by the Administration.
									(2)Review
				processIn establishing the
				independent appellate process under paragraph (1), the Administrator shall
				ensure that—
										(A)any appeal of a
				material determination by the Administration is heard and resulting
				recommendations are provided expeditiously; and
										(B)appropriate
				safeguards exist for protecting the appellant from retaliation by
				Administration employees.
										(3)Comment
				periodNot later than 180
				days after the date of the enactment of the Small Business Financing and
				Investment Act of 2010, the Administrator shall provide an opportunity for
				notice and comment on proposed guidelines for the establishment of an
				independent appellate process under this section.
									(b)Agency
				Ombudsman
									(1)EstablishmentNot later than 180 days after the date of
				the enactment of the Small Business Financing and Investment Act of 2010, the
				Administrator shall appoint an ombudsman.
									(2)DutiesThe ombudsman appointed in accordance with
				paragraph (1) shall—
										(A)act as a liaison
				between the Administration and any lender or investment company that
				participates or is applying to participate in a program administered by the
				Administration with respect to a problem such entity may have in dealing with
				the Administration resulting from a material determination made by the
				Administration; and
										(B)ensure that
				safeguards exist to encourage complainants to come forward and preserve
				confidentiality.
										(c)Other
				authorityAn individual
				carrying out the independent appellate process established under subsection (a)
				or the position of ombudsman established under subsection (b) is authorized
				to—
									(1)examine records
				and documents relating to a matter under review pursuant to such subsections;
				and
									(2)initiate the
				review of a matter under such subsections if such individual believes that
				Administration procedures have not been followed as intended with respect to
				such matter, without regard to whether an appeal or complaint has been
				made.
									(d)Limitations
									(1)In
				generalAn individual
				carrying out the independent appellate process established under subsection (a)
				or the position of ombudsman established under subsection (b) may not, as a
				result of the authority provided under this section—
										(A)make, change, or
				set aside a law, policy, or administrative decision;
										(B)make binding
				decisions or determine rights;
										(C)directly compel an
				entity to implement the recommendations of such individual; or
										(D)accept
				jurisdiction over an issue that is pending in a legal forum.
										(2)Rule of
				constructionActivities
				carried out under this section may not be construed—
										(A)as a formal
				investigation, formal hearing, or binding decision;
										(B)as limiting any
				remedy or right of appeal;
										(C)as affecting any procedure concerning
				grievances, appeals, or administrative matters under law; or
										(D)as a substitute
				for an administrative or judicial proceeding.
										(e)ReportNot later than one year after the date of
				the enactment of the Small Business Financing and Investment Act of 2010 and
				annually thereafter, the Administrator shall submit to the Committee on Small
				Business of the House of Representatives and the Committee on Small Business
				and Entrepreneurship of the Senate a report describing and providing the status
				of appeals made under subsection (a) and complaints made under subsection
				(b).
								(f)DefinitionsIn
				this section, the following apply:
									(1)Material
				determinationThe term material determination
				includes determinations relating to—
										(A)applications for
				payment relating to a loan guarantee; and
										(B)the ability of an
				entity to participate in an Administration loan or investing program.
										(2)Independent
				appellate processThe term independent appellate
				process means a review by an Administration official who does not
				directly or indirectly report to the Administration official who made the
				material determination under
				review.
									.
					524.Extension of
			 recovery and relief loan benefits
					(a)Fee
			 reductionsSection 501 of
			 title V of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5) is amended—
						(1)in subsection (a)
			 by striking September 30, 2010 and inserting September
			 30, 2011; and
						(2)in subsection (c)
			 by repealing paragraph (2).
						(b)Economic
			 stimulus lending program for small businessesSection 502(f) of title V of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended by striking the date 12 months after the date of enactment of
			 this Act and inserting September 30, 2011.
					525.Reduced
			 documentation for business stabilization loansSection 506(a) of title V of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended by adding at the end the following: The Administrator shall give
			 priority under such program to small business concerns in a city with an
			 unemployment rate that is at least 125 percent of the unemployment rate of the
			 State that includes such city. In carrying out such program, the Administrator
			 shall establish and utilize a one-page application for loans under this section
			 and shall authorize lenders to utilize the same documentation and procedural
			 requirements for loans under this section as such lenders utilize for other
			 loans of a similar size and type..
				526.Expanded
			 eligibility for business stabilization loansSection 506(c) of title V of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended by striking but shall not include and all that follows
			 through enactment of this Act.
				527.Increased
			 amount of business stabilization loansSection 506(d) of title V of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended by striking $35,000 and inserting $50,000 (except
			 as provided under subsection (l)).
				528.Extension of
			 business stabilization loansSection 506(j) of title V of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended by striking September 30, 2010 and inserting
			 September 30, 2011.
				529.Study and
			 report on business stabilization loans
					(a)StudyThe
			 Administrator of the Small Business Administration shall conduct a study on the
			 business stabilization program established under section 506 of title V of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5), including—
						(1)how the program
			 has been implemented;
						(2)the amount of time
			 involved in processing applications;
						(3)the volume of
			 applications received and the effect on application processing;
						(4)impediments to
			 participation in the program by small business concerns and lenders;
						(5)courses of action that might expedite
			 action by the Administrator on applications;
						(6)courses of action that might expand
			 participation by such concerns and lenders; and
						(7)a
			 cost benefit analysis with regard to changes to the program, including—
							(A)increases in loan
			 limits;
							(B)expanding
			 eligibility requirements;
							(C)changes to
			 interest rates to lenders; and
							(D)any other change
			 the Administrator determines appropriate.
							(b)ReportNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 of the Small Business Administration shall submit to Congress a report that
			 includes—
						(1)the results of the
			 study under subsection (a); and
						(2)recommendations on
			 how to change the program—
							(A)to expand
			 participation by small business concerns and lenders; and
							(B)to decrease the
			 amount of time involved in processing applications.
							(c)OutreachIn conducting the study under subsection
			 (a) and preparing the report under subsection (b), the Administrator of the
			 Small Business Administration shall meet with and solicit the views of relevant
			 stakeholders, including lenders.
					530.Delayed repayment
			 for small business concerns in areas with high unemploymentSection 506 of title V of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by
			 adding at the end the following:
					
						(l)Small business
				concerns in areas with high unemployment
							(1)Increase loan
				limitsNotwithstanding subsection (d), a loan made under this
				section to a small business concern in what the Administrator determines to be
				an area with high unemployment may not exceed $75,000.
							(2)Delayed
				repaymentNotwithstanding subsection (g), repayment for a loan
				made under this section after the date of the enactment of the Small Business
				Financing and Investment Act of 2010 to a small business concern described in
				paragraph (1) shall not begin until 18 months after the final disbursement of
				funds is
				made.
							.
				531.SBA secondary
			 market lending authority made permanentSection 509 of title V of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended—
					(1)by striking
			 subsection (e); and
					(2)by redesignating
			 subsections (f), (h), and (i) as subsections (e), (f), and (g),
			 respectively.
					532.SBA secondary
			 market lending authority expandedSection 509 of title V of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5), as amended
			 by this Act, is further amended—
					(1)in subsection
			 (c)(1) by adding at the end the following: Such process shall include
			 the designation of each lender participating in a program under section 7(a) of
			 the Small Business Act as a Systematically Important Secondary Market
			 Broker-Dealer for purposes of this section.; and
					(2)in subsection (e),
			 as so redesignated by section 530 of this Act, by adding at the end the
			 following: To the extent that the cost of an elimination or reduction of
			 fees is offset by appropriations, the Administrator shall in lieu of the fee
			 otherwise applicable under this subsection collect no fee or reduce fees to the
			 maximum extent possible..
					533.Increased loan
			 limitsSection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is further
			 amended—
					(1)in paragraph
			 (2)(A)—
						(A)in clause
			 (i)—
							(i)by
			 inserting after $150,000 the following: and is less than
			 or equal to $2,000,000; and
							(ii)by
			 striking or at the end;
							(B)in clause (ii) by
			 striking the period at the end and inserting ; or; and
						(C)by adding at the
			 end the following:
							
								(iii)50 percent of the balance of the financing
				outstanding at the time of disbursement of the loan, if such balance exceeds
				$2,000,000.
								;
				and
						(2)in paragraph
			 (3)(A) by striking $2,000,000 and inserting
			 $3,000,000.
					534.Real estate
			 appraisalsSection 7(a)(29) of
			 the Small Business Act (15 U.S.C. 636(a)(29)) is amended—
					(1)in the matter
			 preceding subparagraph (A) by striking a State licensed or certified
			 appraiser and inserting an appraiser licensed or certified by
			 the State in which such property is located;
					(2)in subparagraph
			 (A) by striking $250,000 and inserting $400,000;
			 and
					(3)in subparagraph
			 (B) by striking $250,000 and inserting
			 $400,000.
					535.Additional
			 support for Express Loan ProgramSection 7(a)(18)(B) of the Small Business
			 Act (15 U.S.C. 636(a)(18)(B)) is amended by adding after under
			 subparagraph (A)(i) the following: , except that a lender making
			 a loan under paragraph (31) may not retain any percentage of a fee collected
			 under such subparagraph.
				536.Loans used to
			 purchase unoccupied manufacturing centers or equipmentSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)), as amended by this Act, is further amended by adding at the end
			 the following:
					
						(42)Loans used to
				purchase unoccupied manufacturing centers or equipmentThe Administration may provide loans under
				this subsection for the purchase of what the Administrator determines to be
				unoccupied manufacturing centers or
				equipment.
						.
				
				537.100 percent
			 guarantee for small business concerns owned and controlled by
			 veteransSection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is further
			 amended—
					(1)in paragraph
			 (3)(A) by striking the semicolon at the end and inserting the following:
			 or in paragraph (42);; and
					(2)by adding at the
			 end the following:
						
							(42)100 percent
				guarantee for small business concerns owned and controlled by
				veteransNotwithstanding
				paragraph (2), in an agreement to participate in a loan on a deferred basis
				under this subsection with respect to a small business concern owned and
				controlled by veterans, participation by the Administrator may be equal to 100
				percent. The total amount outstanding and committed (by participation or
				otherwise) with respect to a loan to such a small business concern from the
				business loan and investment fund established by this Act may not exceed
				$3,000,000.
							.
					538.Deferred repayment
			 for certain small business concernsSection 7(a)(7) of the Small Business Act
			 (15 U.S.C. 636(a)(7)) is amended by adding at the end the following: If
			 a small business concern classified in sector 23 of the North American Industry
			 Classification System receives a loan under this subsection after the date of
			 the enactment of the Small Business Financing and Investment Act of 2010, such
			 concern may defer repayment on such loan for a period of not more than 12
			 months beginning on the date that such concern receives the final disbursement
			 of such loan..
				539.Authorization
			 of appropriationsSection 20
			 of the Small Business Act (15 U.S.C. 631 note) is amended by inserting after
			 subsection (e) the following:
					
						(f)Fiscal years
				2010 and 2011 with respect to section
				7(a)
							(1)Program
				levelsFor the programs
				authorized by this Act, in each of fiscal years 2010 and 2011 commitments for
				general business loans authorized under section 7(a) may not exceed
				$20,000,000,000.
							(2)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out paragraph
				(1).
							.
				BCDC Economic
			 Development Loan Program
				1General
			 Provisions
					541.Program
			 levelsSection 20 of the Small
			 Business Act (15 U.S.C. 631 note), as amended by this Act, is further amended
			 by inserting after subsection (f) the following:
						
							(g)Program levels
				with respect to CDC Economic Development Loan Program
								(1)Fiscal year
				2010For financings
				authorized by section 7(a)(13) of this Act and title V of the Small Business
				Investment Act of 1958, the Administrator is authorized to make $9,000,000,000
				in guarantees of debentures for fiscal year 2010.
								(2)Fiscal year
				2011For financings
				authorized by section 7(a)(13) of this Act and title V of the Small Business
				Investment Act of 1958, the Administrator is authorized to make $10,000,000,000
				in guarantees of debentures for fiscal year
				2011.
								.
					542.DefinitionsSection 103 of the Small Business Investment
			 Act of 1958 (5 U.S.C. 662) is amended as follows:
						(1)By amending
			 paragraph (6) to read as follows:
							
								(6)the term
				development company means any corporation organized in order to
				promote economic development and the growth of small business concerns and
				includes companies chartered under a special State law authorizing them to
				operate on a statewide
				basis;
								.
						(2)By striking
			 and at the end of paragraph (18), by striking the period at the
			 end of paragraph (19) and inserting a semicolon, and by adding at the end the
			 following new paragraphs:
							
								(20)the term
				certified development company means a development company that the
				Administrator has determined meets the criteria set forth in section
				501;
								(21)the term
				local governmental entity means—
									(A)a State or a political subdivision of a
				State; or
									(B)a combination of
				political subdivisions which—
										(i)has been formed to
				promote economic or community development;
										(ii)is composed of
				representatives of the State or a political subdivision acting in their
				official capacity; and
										(iii)includes an area
				in an adjacent State if it is part of a local economic area, a rural area, or
				has a population determined by the Administrator to be insufficient to support
				the formation of a separate development company;
										such
				term includes entities meeting the requirements of clauses (i) through (iii),
				such as, but not limited to, a council of governments, regional development
				corporation, regional planning commission, or economic development
				district;(22)the term
				member means any person authorized to vote for a director of a
				corporation or the dissolution or merger of a company (for purposes of this
				definition, a shareholder of a for-profit corporation shall be considered a
				member);
								(23)the terms
				rural and rural area shall have the same meaning as
				those terms are given in section 1991(a)(13)(A) of title 7, United States Code;
				and
								(24)the term
				small manufacturer means a small business concern—
									(A)the primary
				business of which is classified in sector 31, 32, or 33 of the North American
				Industrial Classification System; and
									(B)all of the
				production facilities of which are located in the United
				States.
									.
						2Certified
			 Development Companies
					551.Certified
			 development companiesSection
			 501 of the Small Business Investment Act of 1958 (15 U.S.C. 695) is amended to
			 read as follows:
						
							501.Certified
				development companies
								(a)Certified
				development company debenture authorityOnly development
				companies certified by the Administrator shall have the authority to issue
				debentures under this Act.
								(b)Certification
				standardsA development company shall be certified for the
				purposes of issuing debentures if the Administrator determines that it meets
				each of the following criteria:
									(1)Small
				concern
										(A)In
				generalExcept as provided in
				subparagraph (C) of paragraph (2), the company, including its affiliates, shall
				have no more than 200 employees.
										(B)ControlExcept
				as provided in paragraph (2) (B) or (C) the company shall not be under the
				control of any other concern.
										(C)Not for
				profitThe development company is organized as a not-for-profit
				corporation.
										(2)Exceptions
										(A)For profit
				statusIf a development company was chartered as a for-profit
				corporation and issued debentures prior to January 1, 1987, the company shall
				not be required to change its status to not-for-profit in order to be
				certified.
										(B)Affiliation
				grandfatherAny company that was authorized by the Administrator
				to issue debentures before December 31, 2005, shall be eligible for
				certification without regard to its status as part of, or its affiliation with,
				any other not-for-profit corporation or local governmental entity unless that
				not-for-profit corporation or local governmental entity is another entity that
				issues debentures under this title.
										(C)Affiliation with
				local governmental entitiesAny company that was organized after the
				date of enactment of the Small Business Financing and Investment Act of 2010
				shall be eligible for certification without regard to its status as part of or
				affiliation with any local governmental entity.
										(3)Good
				standingA development company shall be in good standing and
				comply with all laws, in every State in which it is incorporated or authorized
				to conduct business.
									(4)Membership
										(A)In
				generalThe development company shall have at least 25
				members.
										(B)Voting
				rightsNo member shall control more than 10 percent of the total
				voting power in the development company.
										(C)ResidenceMembers
				must be residents of the State in which the development company is chartered or
				authorized to do business.
										(D)DiversityThe
				development company must have at least one member from each of the
				following:
											(i)A
				local governmental entity.
											(ii)A
				financial institution subject to regulation by a Federal organization belonging
				to the Federal Financial Institutions Examination Council and that provides
				long-term fixed asset financing in the commercial market.
											(iii)A not-for-profit
				organization, other than a development company, that is dedicated to promoting
				economic growth.
											(iv)A
				for-profit business, other than a financial institution described in clause
				(ii).
											(E)Employment
				statusMembership in a
				development company shall not be predicated on employment status and an
				individual who retired from or was terminated (for reasons other than fraud or
				the commission of a crime) from an entity described in subparagraph (D) shall
				be deemed to be from the organization described in that subparagraph.
										(5)Board of
				directors
										(A)In
				generalThe development company’s board consists of members and
				each director receives a majority vote of the members unless the development
				company is a for-profit corporation in which case the board need not consist
				entirely of members.
										(B)Board
				representationThere shall be at least one director from not
				fewer than 3 of the 4 types of organizations specified in paragraph (4)(D) but
				no single type of organization shall have more than 50 percent representation
				on the board of the development company. If the development company is a
				for-profit corporation, financial institution representatives may make up more
				than 50 percent of the board.
										(C)Affiliated
				entity representation restrictionsA development company that is described in
				paragraph (1)(C) may have any or all of its board members appointed by entities
				affiliated with the company and may include common members who also serve on
				the affiliate’s board of directors if the appointment of board members was
				exercised by an affiliate prior to December 31, 2005.
										(D)Special rule for
				certain development companiesThe board of directors for any development
				company issuing debentures before December 31, 2005, and incorporated under a
				State law requiring, or which is interpreted by the State’s legal department as
				imposing specific requirements on, the number and selection of members, board
				members, or both, and the rights and privileges conferred by such State law,
				may adhere to such provisions.
										(6)Professional
				management and staff
										(A)In
				generalThe development company shall have full-time independent
				professional management, including a chief executive officer to manage the
				daily operations and a full-time professional staff qualified to carry out the
				functions authorized under this title.
										(B)Utilization of
				staff from affiliated entitiesA development company shall not be
				denied certification under this section if its chief executive or full-time
				professional staff is from an affiliated entity as described in paragraph
				(1)(C).
										(C)Staff under
				contractThe Administrator shall not deny certification to a
				development company that contracts for its full time staff if one of the
				following conditions is met:
											(i)The development
				company is located in a rural area, obtains its staff through contract from
				another development company that is certified by the Administrator and that
				development company operates in the same or a contiguous State.
											(ii)The development
				company had issued debentures under this title prior to December 31, 2005, and
				had contracted with a for-profit business concern to provide staffing and
				management services.
											(c)Applications
									(1)Development
				companies issuing debentures before September 30, 2009
										(A)Short form
				Application(i)For any development
				company that issued debentures pursuant to this title before September 30,
				2009, the Administrator shall develop, after an opportunity for notice and
				comment, no later than 90 days after the date of enactment of the Small
				Business Financing and Investment Act of 2010, a short-form application that
				contains sufficient information for the Administrator to determine that the
				development company currently meets the standards set forth in subsection (b).
				In developing such application, the Administrator shall be required to limit
				the amount of paperwork necessary to determine whether the development company
				meets the standards for certification and may limit the application to the
				filing of reports previously submitted to the Administrator.
											(ii)For those companies that obtain
				staff through contracts, the application shall include a copy of the
				contract.
											(B)Certification
				decision(i)The Administrator shall
				certify the development company if the application demonstrates that the
				applicant meets the standards in subsection (b). The decision to certify or not
				approve the request for certification shall be made within 7 business days from
				the date the initial submission of the application is received by the
				Administrator. If the Administrator takes no action to approve or disapprove
				within 7 business days, the application for certification is deemed approved
				and no further action is required by the Administrator or the development
				company to obtain certification. If the Administrator disapproves the
				application, the Administrator shall provide in writing within 3 business days
				the reasons for the disapproval. If such document is not provided within the
				time specified, the application is deemed approved and no further action is
				required by the Administrator or the development company to obtain
				certification.
											(ii)For those development companies
				that submit contracts under subparagraph (A)(ii), the Administrator is limited
				in rejecting the application only if the Administrator finds that the entity
				servicing the applicant is no longer able to provide the employees or services
				needed by the applicant to perform the functions that would be authorized under
				this title.
											(C)Application
				resubmittalIf the Administrator disapproves the application for
				certification and provides a written statement as set forth in subparagraph
				(B), the development company may file a new application limited solely to
				addressing the concerns of the Administrator and the certification procedures
				set forth in subparagraph (B) shall recommence.
										(D)AppealsIf
				the Administrator disapproves an application in accordance with the procedures
				of subparagraphs (B) or (C), the applicant may, within 10 calendar days after
				receipt of the disapproval, appeal such disapproval. The Administrator shall
				conduct a hearing to determine such appeal pursuant to sections 554, 556, and
				557 of title 5, United States Code, and shall issue a decision not later than
				45 days after the appeal is filed. The decision on appeal shall constitute
				final agency action for purposes of chapter 7 of title 5, United States
				Code.
										(E)Grandfathering
											(i)In
				generalFor the period 2
				years after date of enactment of the Small Business Financing and Investment
				Act of 2010, any development company that was issuing debentures on or before
				the date set forth in this clause (i) shall be deemed to be a certified
				development company.
											(ii)Completion of
				application processThe procedures set forth in this paragraph
				for determining certification shall apply to any development company meeting
				the qualifications of clause (i).
											(iii)Effect of
				denialThe denial or rejection of an application for
				certification as set forth in this subsection shall have no effect on the
				ability of a development company meeting the qualifications in clause (i) from
				continuing to issue debentures during the entire two-year period established in
				that clause.
											(iv)Failure to
				obtain certificationAny development company that fails to obtain
				certification in accordance with the procedures set forth in this paragraph
				during the period set forth in clause (i) shall be considered to be a new
				development company and the procedures of paragraph (2) shall apply. The
				authority to issue debentures shall cease for any development company covered
				by this subparagraph that has failed to obtain certification from the
				Administrator during the time period set forth in clause (i).
											(F)Automatic
				qualification provisionIf the Administrator fails to implement
				the certification process set forth in this paragraph, any development company
				that was issuing debentures before September 30, 2009, pursuant to this title
				shall be considered certified until such time as the Administrator develops the
				certification procedures set forth in this paragraph.
										(G)Savings
				clauseAny action taken by a development company or the
				Administrator pursuant to this paragraph shall have no impact on any guarantee
				of a debenture issued prior to the date of enactment of the Small Business
				Financing and Investment Act of 2010.
										(2)Application
				process for new development companies
										(A)In
				generalFor any development company that has not issued
				debentures prior to September 30, 2009, the Administrator shall develop no
				later than 180 days after the date of enactment of the Small Business Financing
				and Investment Act of 2010, after an opportunity for notice and comment, an
				application form for certification that provides the Administrator with
				sufficient information to insure that the applicant meets the standards set
				forth in subsection (b). The Administrator shall certify such development
				company or reject the application within 60 calendar days from the date the
				initial submission was received by the Administrator. If the Administrator
				rejects the application, the Administrator shall provide in writing within 7
				business days after the decision, the reason for rejecting the
				application.
										(B)AppealsA
				development company shall be able to appeal the disapproval of an application
				under the procedures set forth in paragraph
				(1)(D).
										.
					552.Certified
			 development company; operational requirementsSection 502 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 696) is amended to read as follows:
						
							502.Operational
				requirements for certified development companies
								(a)Maintenance of
				Standards for CertificationAny company certified pursuant to section
				501 shall continue to comply with the requirements of that section to remain
				certified. The Administrator shall develop a reporting form, which to the
				extent possible, incorporates other documents and reports already kept by
				certified development companies, demonstrating their continued compliance. The
				form shall be developed in a manner that the estimated time for completion
				shall take no more than 2 hours.
								(b)Ethics and
				conflict of interests
									(1)In
				generalA certified development company, its officers, employees,
				and contractors shall act ethically and avoid activities which constitute a
				conflict of interest or appear to constitute a conflict of interest. For
				purposes of this subsection, conduct that is unethical includes, but is not
				limited to, the actions specified in section 120.140 of title 13, Code of
				Federal Regulations, as in effect on January 1, 2009.
									(2)By
				associatesAn associate may not be an officer, director, or
				manager of more than 1 certified development company. The term
				associate shall have the same meaning given the term
				Associate of a CDC in section 120.10 of title 13, Code of Federal
				Regulations, as in effect on January 1, 2009. For the purposes of this
				subsection, 10 percent shall be substituted wherever section 120.10 of title
				13, Code of Federal Regulations uses 20 percent.
									(3)By
				entitiesExcept as provided in sections 501(b)(5) and 501(b)(6),
				no person, sole proprietorship, partnership, or corporation shall control or
				have managerial control of more than one certified development company. Control
				means any of the following:
										(A)The ability to
				appoint or remove a member of the company or member of its board of
				directors.
										(B)The ability to
				modify or approve rate or fee changes affecting revenues of the certified
				development company.
										(C)The ability to
				veto, overrule, or modify decisions of the certified development company’s
				body.
										(D)The ability,
				either directly or contractually, to appoint, hire, reassign, or dismiss those
				managers and employees responsible for the daily operations of the certified
				development company.
										(E)The ability to
				access the certified development company’s resources or amend its
				budget.
										(F)The ability to
				control another certified development company pursuant to provisions in a
				contract.
										(c)MeetingsThe
				board of directors of the certified development company shall meet on a regular
				basis to make policy decisions for the company.
								(d)Loan
				committeesThe board of directors of a certified development
				company may use a loan committee to process loans in the State in which it
				operates as well as adjacent local economic areas. Members of the loan
				committee shall be residents of the certified development company’s State of
				operation or the adjacent local economic area. Such loan committees shall meet
				on a periodic basis as set forth by the board of directors.
								(e)Prohibited
				Conflict in Project Loans
									(1)In
				generalCertified development
				companies shall not recommend or approve a guarantee of a debenture that will
				be collateralized by property being constructed or acquired on which an
				institution, as provided in section 508(c)(1)(A), will have a first lien
				position.
									(2)ExceptionThe
				prohibition in paragraph (1) shall not apply to any certified development
				company that was affiliated with or part of any entity that took a first lien
				position between October 1, 2003, and September 30, 2005.
									(f)Affiliation with
				lenders operating under section 7 of the Small Business Act
									(1)ProhibitionNo
				certified development company may invest in, or be an affiliate of, a lender
				who participates in the loan programs authorized in sections 7(a) and 7(c) of
				the Small Business Act (15 U.S.C. 636(a) and (c)).
									(2)ExceptionThe prohibition in paragraph (1) shall not
				apply to any certified development company that is affiliated with an entity
				authorized by the Administrator to operate under section 7(a) of the Small
				Business Act if such affiliation occurred on or before November 6, 2003.
									(3)Credit union
				affiliationA certified development company shall not lose its
				status due to an affiliation with an institution regulated by the National
				Credit Union Administration if the development company was affiliated with such
				an institution prior to January 1, 2007.
									(g)Servicing and
				packaging guaranteed loansA certified development company is
				authorized to prepare applications for loans under sections 7(a) or 7(c) of the
				Small Business Act (15 U.S.C. 636(a) or (c)), to service such loans, and to
				charge a reasonable fee for servicing such loans.
								(h)Use of excess
				fundsAny funds generated by a certified development company from
				the issuance of debentures under this title, the sale of debentures in the
				private secondary market, or fees described in subsection (g) that remain
				unexpended after payment of staff, operating, and overhead expenses shall be
				used by the certified development company for—
									(1)operating
				reserves;
									(2)expanding the area
				in which the certified development company operates through the methods
				authorized in section 505 (relating to multi-State operation);
									(3)investment in
				other community and local economic development activity or community
				development primarily in the State from which such funds were generated;
				or
									(4)investment in
				small business investment companies subject to the limitations in subsection
				(i).
									(i)Limitations with
				respect to small business investment companiesA certified
				development company shall not—
									(1)invest excess
				funds in a small business investment company that the Administrator determines
				to be capitally impaired as set forth in section 107.1830 of title 13, Code of
				Federal Regulations, as in effect on January 1, 2009, or any successor
				regulation to that regulation, but may maintain its investment in such company
				if such investment was made prior to the determination of capital impairment;
				and
									(2)provide a
				debenture under this title to a small business concern that has financing with
				a small business investment company in which the certified development company
				has invested excess funds.
									(j)Economic
				development activitiesA
				company certified pursuant to this section shall carry out each of the
				following economic development activities that create or preserve jobs in urban
				and rural areas:
									(1)The company shall
				provide long-term financing to small business concerns through debentures
				described in section 506.
									(2)The company shall operate any other program
				to assist small business concerns or communities that promote local economic
				development and job creation or preservation.
									(k)Restrictions on
				assistance
									(1)In
				generalAfter the date of enactment of the Small Business
				Financing and Investment Act of 2010, no certified development company may
				accept funding from any source, including any Federal agency (as that term is
				defined in section 551 of title 5, United States Code) if the source
				imposes—
										(A)conditions on the
				types of small business concerns that a certified development company may
				provide assistance to under this title; or
										(B)conditions or
				requirements, directly or indirectly, upon any small business concern receiving
				assistance under this title.
										(2)ExceptionThe
				conditions of subparagraphs (A) and (B) of paragraph (1) shall not apply if the
				source provides all of the financing that will be provided by the certified
				development company to the small business concern, provided further that any
				conditions or restrictions are limited solely to the financing provided by the
				source of funding.
									(l)Revocation and
				suspensionThe Administrator may suspend or revoke a certified
				development company’s status if the Administrator determines, after a hearing
				on the record as set forth in sections 554, 556, and 557 of title 5, United
				States Code, that the certified development company no longer—
									(1)meets the
				eligibility criteria established under section 501 of this title;
									(2)satisfies the
				operational standards in this section; or
									(3)complies with the
				Administrator’s rules, regulations, or provisions of law.
									(m)Effect of
				suspension or revocationA suspension or revocation under
				subsection (l) shall not affect any outstanding debenture
				guarantee.
								.
					553.Accredited
			 lenders programSection 503 of
			 the Small Business Investment of 1958 (15 U.S.C. 697) is amended to read as
			 follows:
						
							503.Accredited
				Lenders Program
								(a)Establishment
									(1)In
				generalA certified
				development company may apply for status to become an accredited certified
				development company if it meets the operational standards of section 502 and
				the criteria in subsection (b).
									(2)ApplicationThe
				Administrator shall, after opportunity for notice and comment, develop an
				application for certified development companies seeking to become accredited
				certified development companies.
									(3)Processing of
				ApplicationThe Administrator shall make a determination within
				30 days after a complete application has been filed by the certified
				development company.
									(4)ReapplicationIf the Administrator rejects the
				application, the Administrator shall provide in writing the reasons for the
				rejection. Any certified development company may reapply which will recommence
				the processing time limits set forth in paragraph (3), and such reapplication
				shall be limited to addressing the reasons for rejection. If the Administrator
				rejects a second application, that shall be considered final agency action for
				purposes of chapter 7 of title 5, United States Code.
									(b)Standards for
				accredited certified development company programThe
				Administrator shall designate a certified development company as accredited if
				it meets the following standards:
									(1)Has been a
				certified development company for not less than the preceding 12 months and has
				issued debentures as authorized under this title during that time
				period.
									(2)Has well-trained,
				qualified personnel who are knowledgeable in the lending policies and
				procedures for certified development companies.
									(3)Has the ability to
				process, close, and service the loan issued under this title.
									(4)Has a loss rate on
				the company’s debentures that is reasonable and acceptable to the
				Administrator.
									(5)Has a history of
				submitting to the Administrator complete and accurate debenture guaranty
				application packages.
									(6)Has the ability to
				serve small business credit needs for financing plant and equipment as a
				certified development company.
									(c)Expedited
				processing of guarantee ApplicationsThe Administrator shall
				develop an expedited procedure for processing a guarantee application or
				servicing action submitted by an accredited certified development company. For
				purposes of this subsection, an expedited procedure is one that takes at least
				two business days less than the processing performed for certified development
				companies that have not been accredited.
								(d)Suspension or
				revocation of accredited statusThe Administrator may suspend or revoke a
				certified development company’s accredited status if the Administrator
				determines, after a hearing on the record as set forth in sections 554, 556,
				and 557 of title 5, United States Code, that the certified development company
				no longer meets the eligibility criteria established under this section (which
				shall not include a time limit on the term of the certified development
				company’s accredited status) or failed to adhere to the Administrator’s rules,
				regulations, or is violating some other provision of law. Such suspension or
				revocation shall have no effect on the development company’s status as
				certified.
								(e)Effect of
				suspension or revocation on existing guaranteesA suspension or
				revocation of accredited status shall not affect any outstanding debenture
				guarantee.
								(f)Grandfather
				provisionAny certified
				development company that was accredited by the date of enactment of the Small
				Business Financing and Investment Act of 2010 shall remain accredited for 24
				months after that date. If the certified development company does not have an
				application for accreditation approved by the Administrator within the 24
				months, its accreditation standard shall lapse.
								(g)Automatic
				Qualification
									(1)In
				generalUntil the Administrator develops procedures for granting
				accredited status, any certified development company that was accredited as of
				the date of enactment of the Small Business Financing and Investment Act of
				2010 shall be deemed to be accredited.
									(2)ApplicationsAny
				certified development company that satisfies the provision of paragraph (1)
				shall have 24 months in which to submit the application established by this
				section for accredited status.
									(3)Effect while
				application pendingThe denial or rejection of an application for
				accredited status as set forth in this section shall have no effect on the
				ability of a development company that meets the standard set forth in paragraph
				(1) from maintaining its status during the 24 months specified in this
				subsection.
									(h)Promulgation of
				accrediting standardsThe Administrator shall develop standards
				for accrediting, suspension, and revocation under the program established by
				this section only after notice and an opportunity for comment as set forth in
				section 553(b) of title 5, United States Code. After the development of such
				standards, the Administrator shall publish such standards in the Code of
				Federal Regulations.
								(i)Rule of
				constructionAny reference to the term accredited
				lender in any provision of law enacted, or any regulation adopted, prior
				to the enactment of the Small Business Financing and Investment Act of 2010
				shall be deemed to be a reference to the term accredited certified
				development
				company.
								.
					554.Premier
			 certified lender programSection 504 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 697a) is amended to read as follows:
						
							504.Premier
				certified lender program
								(a)Establishment
									(1)In
				generalA certified development company accredited under section
				503 may apply for status to become a premier certified development
				company.
									(2)ApplicationThe
				Administrator shall, after opportunity for notice and comment, develop an
				application for accredited certified development companies seeking to become
				premier certified development companies.
									(3)Processing of
				ApplicationThe Administrator shall make a determination within
				60 days after a complete application has been filed by an accredited certified
				development company.
									(4)ReapplicationIf the Administrator rejects the
				application, the Administrator shall provide in writing the reasons for the
				rejection. Any accredited certified development company may reapply which will
				recommence the processing time limits set forth in paragraph (3), and such
				reapplication shall be limited to addressing the reasons for rejection. If the
				Administrator rejects a second application, that shall be considered final
				agency action for purposes of chapter 7 of title 5, United States Code.
									(b)Standards for
				obtaining premier certified development company statusThe
				Administrator shall designate an accredited certified development company as a
				premier certified development company if the application submitted pursuant to
				subsection (a) demonstrates that the accredited certified development company
				meets the following standards:
									(1)Has been an
				accredited certified development company for at least 12 months.
									(2)Has submitted to
				the Administrator adequately analyzed debenture guarantee applications.
									(3)Has closed, in a
				proper manner following the Administrator regulations, loans under this
				title.
									(4)Has serviced its
				loan portfolio in accordance with the standards set by the
				Administrator.
									(5)Has established a
				loan loss reserve established in accordance with this section that the
				Administrator determines is sufficient to meet its obligations to protect the
				Federal Government from the risk of loss on each debenture guaranteed under
				this section.
									(6)Has agreed, as part of the application and
				in order to protect the Federal Government against the risk of loss, to the
				following—
										(A)on account of a
				debenture, the proceeds of which were used to fund a loan approved prior to the
				date of enactment of the Small Business Financing and Investment Act of 2010,
				agrees to reimburse the Administrator for 10 percent of any loss sustained by
				the Administrator as a result of a default by the company in the payment of
				principal or interest on a debenture issued by such company and guaranteed by
				the Administrator;
										(B)on account of a debenture, the proceeds of
				which were used to fund a loan approved prior to the date of enactment of the
				Small Business Financing and Investment Act of 2010 and which were issued
				during the period in which the company had made a selection pursuant to section
				508(c)(7) of the Small Business Investment Act of 1958, as in effect on the day
				before such date of enactment, agrees to reimburse the Administrator for 15
				percent of any loss sustained by the Administrator as a result of a default by
				the company in the payment of principal or interest on a debenture issued by
				such company and guaranteed by the Administrator; or
										(C)on account of a
				debenture, the proceeds of which are used to fund a loan approved on or after
				the date of enactment of the Small Business Financing and Investment Act of
				2010, upon closing, pay to the Administrator a one-time participation fee in
				the amount equal to the higher of the following:
											(i)0.25 percent of
				the amount of the debenture.
											(ii)A
				percent of the amount of the debenture equal to 10 percent of the amount of the
				company’s historic loss rate on debentures guaranteed under this section as
				determined by the Administrator. The rate specified by this clause shall be
				determined annually based upon the company’s loan losses as of close of
				business on June 30 and notice of the determination shall be provided to each
				company not later than August 31. Such rate shall be applicable to loans
				approved during the fiscal year commencing after the determination is made and
				shall expire and have no further application after the end of such fiscal year.
				If no timely determination has been made prior to the commencement of a fiscal
				year, including the year of enactment of the Small Business Financing and
				Investment Act of 2010, one may be made after the commencement and it shall be
				applicable to loans approved during the balance of such fiscal year commencing
				30 days after notification to the development company involved.
											(c)Suspension or
				revocation of premier statusThe Administrator may suspend or
				revoke an accredited certified development company’s premier status if the
				Administrator determines, after a hearing on the record as set forth in
				sections 554, 556, and 557 of title 5, United States Code, that the accredited
				certified development company no longer meets the eligibility criteria for
				premier status as established under this section or failed to adhere to the
				Administrator’s rules, regulations, or is violating some other provision of
				law. Such revocation or suspension shall have no effect on its status as an
				accredited certified development company.
								(d)Loan loss
				reserve
									(1)AssetsEach loan loss reserve maintained by the
				premier certified development company for loans made pursuant to the authority
				in subsection (g)(1) shall be comprised of—
										(A)segregated funds on deposit in an account
				or accounts with a federally insured depository institution or institutions
				selected by the company, subject to a collateral assignment in favor of, and in
				a format acceptable to, the Administrator that shall amount to 10 percent of
				the company’s exposure as determined pursuant to subsection (b)(6);
										(B)irrevocable letter
				or letters of credit, with a collateral assignment in favor of, and a
				commercially reasonable format acceptable to, the Administrator; or
										(C)any combination of
				the assets described in subparagraphs (A) and (B).
										(2)ContributionsThe
				company shall make contributions to the loss reserve, either cash or letters of
				credit as provided above, in the following amounts and at the following
				intervals:
										(A)50 percent when a
				debenture is closed.
										(B)25 percent
				additional not later than 1 year after a debenture is closed.
										(C)25 percent
				additional not later than 2 years after a debenture is closed.
										(3)ReplenishmentIf
				a loss has been sustained by the Administrator, any portion of the loss
				reserve, and other funds provided by the premier certified development company
				as necessary, may be used to reimburse the Administrator for the premier
				certified development company’s share of the loss as provided for in subsection
				(b)(6). If the premier certified development company utilizes the reserve, it
				shall, within 30 calendar days, replace an equivalent amount of funds.
									(4)Disbursements
										(A)In
				generalThe Administrator shall allow the premier certified
				development company to withdraw from the loss reserve amounts attributable to
				any debenture that has been repaid.
										(B)ReductionThe
				Administrator shall allow the premier certified development company to withdraw
				from the loss reserve such amounts as are in excess of 1 percent of the
				aggregate outstanding balances of debentures to which such loss reserve
				relates. The reduction authorized by this subparagraph shall not apply with
				respect to any debenture before 100 percent of the contribution described in
				paragraph (2) with respect to such debenture has been made.
										(5)ApplicabilityThis
				subsection shall apply only to a premier certified development company
				designated as a premier certified development company by the Administrator
				under this section on or after the date of the enactment of the Small Business
				Financing and Investment Act of 2010. The loan loss reserve requirements
				relating to any premier certified development company certified prior to the
				date of the enactment of such Act shall continue to be governed by regulations
				in effect on the date of the enactment of such Act.
									(e)Bureau of
				Premier Certified Development Company Lender Oversight
									(1)In
				generalThere is hereby established a Bureau of Premier Certified
				Development Company Lender Oversight in the Office of Lender Oversight at the
				Administration which shall have responsibility and capability for carrying out
				oversight of premier certified development companies and such other
				responsibilities as the Administrator designates.
									(2)Annual
				reviewThe Bureau established in paragraph (1) annually shall
				review the financing made by each premier certified development company. Such
				review shall include the premier certified development company’s credit
				decisions and general compliance with the eligibility requirements for each
				financing approved as a result of its status as a premier certified development
				company.
									(3)Random
				auditsThe Bureau shall
				develop and implement a method for sampling the debentures issued by premier
				certified development companies. Such sampling shall be similar to the random
				file audits of development companies that utilize the Abridged Submission
				Method described in chapter 4 of subpart C of Standard Operating Procedure 50
				10 (5)(A) as was in effect on March 2, 2009.
									(4)Review of
				lenders providing senior financing
										(A)Calculation of
				loan loss rateThe Bureau shall periodically calculate the loss
				rate of all debentures approved under this section and shall calculate a loss
				rate on the basis of the total debentures attributable to projects approved by
				premier certified development companies in which each lender is a participating
				lender.
										(B)NotificationIf
				the Bureau determines that the loss rate on debentures involving an individual
				lender exceeds the average for all debentures approved under this section, it
				shall advise the Administrator.
										(5)Use of reviews
				and auditsThe Administrator shall consider the findings under
				paragraphs (2), (3), and (4) in carrying out the responsibilities under
				subsection (h).
									(f)Sale of Certain
				Defaulted Loans
									(1)NoticeIf,
				upon default in repayment, the Administrator acquires a debenture issued by a
				premier certified development company and identifies such loan for inclusion in
				a bulk asset sale of defaulted or repurchased loans or other financing, the
				Administrator shall give prior notice thereof to any premier certified
				development company which has a contingent liability under this section. The
				notice shall be given to the premier certified development company as soon as
				possible after the financing is identified, but not less than 90 days before
				the date the Administrator first makes any records on such financing available
				for examination by prospective purchasers prior to its offering in a package of
				loans for bulk sale.
									(2)LimitationsThe
				Administrator shall not offer any loan described in paragraph (1) as part of a
				bulk sale unless the Administrator—
										(A)provides
				prospective purchasers with the opportunity to examine the Administration’s
				records with respect to such loan; and
										(B)provides the
				notice required by paragraph (1).
										(g)Loan Approval
				Authority
									(1)In
				generalA premier certified
				development company may, under conditions determined by the Administrator in
				regulations published in the Code of Federal Regulations, issue guarantees on
				debentures, approve, authorize, close, service, foreclose, litigate (except
				that the Administrator may monitor conduct of any such litigation), and
				liquidate loans that are funded with proceeds of a debenture issued by a
				premier certified development company unless the Administrator advises the
				company that loans involving a specific institutional lender are to be
				submitted to the Administrator for further consideration, and approval by the
				Administrator.
									(2)Program
				goalsEach premier certified
				development company shall establish a goal of processing no less than 50
				percent of the applications for assistance under this title that the premier
				certified development company receives. Failure to meet this goal shall have no
				affect on the company’s status as a premier certified development company under
				this section.
									(3)Scope of
				reviewThe approval of a loan and guarantee of a debenture by a
				premier certified development company shall be subject to final approval as to
				the eligibility of any guarantee by the Administrator as set forth in section
				506, but such final approval shall not include review of decisions by the
				premier certified development company involving creditworthiness, loan closing,
				or compliance with legal requirements imposed by law or regulation.
									(h)Suspension or
				revocationThe Administrator may suspend or revoke an accredited
				certified development company’s premier status if the Administrator determines,
				after a hearing on the record as set forth in sections 554, 556, and 557 of
				title 5, United States Code, that the accredited certified development company
				no longer meets the eligibility criteria established under this section, fails
				to maintain adequate loan loss reserves mandated in this section even if it
				meets the other eligibility requirements for premier status, or violates the
				Administrator’s rules, regulations, or some other provision of law. The
				Administrator shall consider the review of the premier certified development
				company conducted pursuant to subsection (e) in determining whether to suspend
				or revoke an accredited development company’s premier status. Such suspension
				or revocation shall have no effect on the development company's status as an
				accredited certified development company.
								(i)Effect of
				suspension or revocationA suspension or revocation of premier
				status shall not affect any outstanding debenture guarantee.
								(j)Rule of
				constructionAny reference to the term premier certified
				lender or PCL in legislation enacted, or regulations
				adopted, prior to the enactment of the Small Business Financing and Investment
				Act of 2010 shall be deemed to be a reference to the term premier
				certified development
				company.
								.
					555.Multi-State
			 operationsSection 505 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 697b) is amended to read as
			 follows:
						
							505.Multi-State
				operations
								(a)AuthorizationThe
				Administrator shall permit an accredited or premier certified development
				company to make loans or issue debentures in any State that is contiguous to
				the State of incorporation of that company only if the company—
									(1)has members, from
				each of the States in which it operates with not fewer than 25 members who
				reside in such States;
									(2)has a board of
				directors that contains not fewer than 2 members from each State in which the
				company makes loans and issues debentures and are residents of that
				State;
									(3)maintains a
				separate loan committee to process loans in each expansion State and the
				members of the loan committee are solely residents of the expansion State;
				and
									(4)files an
				application developed by the Administrator which provides—
										(A)notice of the
				intention to make loans in multiple States;
										(B)a specification of
				the States in which the company intends to make loans;
										(C)a list of members
				in each expansion State; and
										(D)a detailed
				statement on how the company will comply with the requirements of this
				subsection.
										(b)Loan
				committeesThe requirements of paragraph (3) of subsection (a)
				shall not require a development company to establish a loan committee in its
				State of incorporation or in a local economic area outside the State of
				incorporation unless such area is part of an expansion State.
								(c)Review
									(1)In
				generalThe Administrator shall review each application for
				expansion under subsection (a), but such review shall be limited to that
				information needed to determine whether the company will comply with the
				requirements of subsection (a).
									(2)Deadline for
				decisionThe Administrator shall make a decision on each
				application under subsection (a) within 15 calendar days after the receipt of
				the application. If no such decision is granted, the application is deemed to
				be approved and no further action is required by the applicant or the
				Administrator for the company to expand into the States specified in the
				application.
									(3)Application
				resubmittalIf the Administrator rejects the application for
				expansion, the Administrator shall provide in writing the reasons for denial
				within 10 calendar days of the decision. The applicant then may resubmit the
				application but the review of such resubmitted applications will be limited
				only to the areas in which the Administrator found the original application
				deficient. The deadlines in paragraph (2) shall apply to resubmitted
				applications.
									(4)AppealIf
				a resubmitted application is denied, the applicant may, within 10 calendar days
				after receipt of the disapproval, appeal such disapproval. The Administrator
				shall conduct a hearing to determine such appeal pursuant to sections 554, 556,
				and 557 of title 5, United States Code, and shall issue a decision not later
				than 45 days after the appeal is filed. The decision on appeal shall constitute
				final agency action for purposes of chapter 7 of title 5, United States
				Code.
									(d)Failure To
				develop ApplicationIf the Administrator fails to develop an
				application as required in subsection (a)(4) within 60 days of the enactment of
				the Small Business Financing and Investment Act of 2010, an accredited or
				premier certified development company only need submit the information required
				in subsection (a) to the Administrator to be deemed eligible to commence
				operations authorized by this section. Such eligibility shall not be terminated
				if the Administrator develops an application after the 60-day period set forth
				in this subsection.
								(e)Aggregate
				accountingAn accredited or premier certified development company
				authorized to operate in multiple States pursuant to this section may maintain
				an aggregate accounting of all revenue and expenses of the company for purposes
				of this title.
								(f)Local Job
				Creation Requirements
									(1)In
				generalAny company making loans in multiple States as authorized
				in this section shall not count jobs created or retained in one State towards
				any applicable job creation or retention requirements mandated by this title in
				another State.
									(2)ApplicabilityAny
				company operating under the authority of this section shall be required to meet
				any job creation or retention requirement of this title on the date that is 2
				years after the certified development company closed its first loan in its new
				State of operation.
									(g)Contiguous
				statesFor the purposes of this section, the States of Alaska and
				Hawaii shall be deemed to be contiguous to any State abutting the Pacific
				Ocean. Territories of the United States located in the Pacific Ocean shall be
				deemed to be contiguous to any State abutting the Pacific Ocean, including
				Alaska and Hawaii, and territories of the United States located in the
				Caribbean Sea shall be deemed contiguous to any State abutting the Gulf of
				Mexico.
								(h)Exemption for
				local economic areasExcept as provided in subsection (a)(3) with
				respect to loan committees, any certified, accredited, or premier development
				company or applicant operating in a local economic development area that
				crosses the border of another State shall not be considered to be operating
				under the provisions of this section and shall not be required to comply with
				the requirements of this section for multi-State
				operation.
								.
					556.Guaranty of
			 debenturesSection 506 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 697c) is amended to read as
			 follows:
						
							506.Guaranty of
				debentures
								(a)Authority To
				guaranteeExcept as provided in subsection (c), the Administrator
				may guarantee the timely payment of all principal and interest as scheduled on
				any debenture issued by a certified development company.
								(b)Terms and
				conditions of the guaranteeSuch guarantees may be made on such
				terms and conditions as the Administrator may by regulation, published in the
				Code of Federal Regulations, determine to be appropriate, except that the
				Administrator shall not decline to issue such guarantee when the ownership
				interests of the small business concern and the ownership interests of the
				property to be financed with the proceeds of the loan made pursuant to
				subsection (e)(1) are not identical because one or more of the following
				classes of relatives have an ownership interest in either the small business
				concern or the property: father, mother, son, daughter, wife, husband, brother,
				or sister, if the Administrator or his designee has determined on a
				case-by-case basis that such ownership interest, such guarantee, and the
				proceeds of such loan, will substantially benefit the small business
				concern.
								(c)Full faith and
				creditThe full faith and credit of the United States is pledged
				to the payment of all amounts guaranteed under this section.
								(d)SubordinationAny
				debenture issued by a certified development company with respect to which a
				guarantee is made under this section may be subordinated by the Administrator
				to any other debenture, promissory note, or other debt or obligation of such
				company.
								(e)Standards for
				administrator guaranteesNo guarantee may be made with respect to
				any debenture under this section unless—
									(1)the debenture is
				issued for the purpose of making one or more loans to small business concerns
				the proceeds of which shall be used for the purposes set forth in section
				507;
									(2)the interest rate
				on such debentures is not less than the rate of interest determined by the
				Secretary of the Treasury for purposes of section 303(b);
									(3)the aggregate
				amount of such debenture does not exceed the amount of the loans to be made
				from the proceeds of such debenture plus, at the election of the borrower,
				other amounts attributable to the administrative and closing costs of such
				loans, except for the attorney fees of the borrower;
									(4)the amount of any
				loan to be made from such proceeds does not exceed an amount equal to 50
				percent of the cost of the project with respect to which such loan is
				made;
									(5)the Administrator,
				except to the extent provided in section 504 with respect to premier certified
				development companies, approves each loan to be made from such proceeds;
				and
									(6)with respect to
				each loan made from the proceeds of such debenture, the Administrator—
										(A)assesses and
				collects a fee, which shall be payable by the borrower, in an amount
				established annually by the Administration, which amount shall not
				exceed—
											(i)the lesser
				of—
												(I)0.9375 percent per
				year of the outstanding balance of the loan; or
												(II)the minimum
				amount necessary to reduce the cost (as defined in section 502 of the Federal
				Credit Reform Act of 1990) to the Administrator of purchasing and guaranteeing
				debentures under this title to zero; and
												(ii)50 percent of the
				amount established under clause (i) in the case of a loan made during the
				2-year period beginning on October 1, 2002, for the life of the loan;
				and
											(B)uses the proceeds
				of such fee to offset the cost (as such term is defined in section 502 of the
				Federal Credit Reform Act of 1990) to the Administrator of making guarantees
				under this section.
										(f)Interest rates
				on commercial loansNotwithstanding the provisions of the
				constitution or laws of any State limiting the rate or amount of interest which
				may be charged, taken, received, or reserved, the maximum legal rate of
				interest on any commercial loan which funds any portion of the cost of the
				project financed pursuant to this title which is not funded by a debenture
				guaranteed under this section shall be a rate which is established by the
				Administrator who shall publish such rate quarterly in, at a minimum, the
				Federal Register and on the Administration’s website.
								(g)Debenture
				repaymentAny debenture that is issued under this section shall
				provide for the payment of principal and interest on a semiannual basis.
								(h)Charges for
				Administrator’s ExpensesThe Administrator may impose an
				additional charge for administrative expenses with respect to each debenture
				for which payment of principal and interest is guaranteed under this section.
				Such administrative expenses may include—
									(1)development
				company fees for processing, closing, servicing, late payment, or loan
				assumption;
									(2)agent or trustee
				fees for central servicing, underwriters, or debenture funding; and
									(3)fees charged by
				the Administrator for the debenture guaranty and from the certified development
				company to reduce the subsidy cost.
									(i)Participation
				feeThe Administrator shall collect a one-time fee in an amount
				equal to 50 basis points on the total participation in any project of any State
				or local government, bank, other financial institution, or foundation or
				not-for-profit institution. Such fee shall be imposed only when the
				participation of the entity described in the previous sentence will occupy a
				senior credit position to that of the development company. All proceeds of the
				fee shall be used to offset the cost (as that term is defined in section 502 of
				the Credit Reform Act of 1990) to the Administrator of making guarantees under
				this section.
								(j)Certified
				development company feeThe Administrator shall collect annually
				from each development company a fee of 0.125 percent of the outstanding
				principal balance of any guaranteed debenture authorized by the Administrator
				after September 30, 1996. Such fee shall be derived from the servicing fees
				collected by the certified development company pursuant to regulation, and
				shall not be derived from any additional fees imposed on small business
				concerns. All proceeds of the fee shall be used to offset the cost (as that
				term is defined in section 502 of the Credit Reform Act of 1990) to the
				Administrator of making guarantees under this section.
								(k)Effective
				dateThe fees authorized by this section shall apply to any
				financing approved under this title on or after October 1, 1996.
								(l)Calculation of
				subsidy rateAll fees, interest, and profits received and
				retained by the Administrator under this section shall be included in the
				calculations made by the Director of the Office of Management and Budget to
				offset the cost (as that term is defined in section 502 of the Federal Credit
				Reform Act of 1990) to the Administrator of purchasing and guaranteeing
				debentures under this title.
								(m)Actions upon
				default
									(1)Initial
				actionsNot later than the 45th day after the date on which a
				payment on a loan funded through a debenture guaranteed under this section is
				due and not received, the Administrator shall—
										(A)take all necessary
				steps to bring such loan current; or
										(B)implement a formal
				written deferral agreement.
										(2)Purchase or
				acceleration of debentureNot later than the 65th day after the
				date on which a payment on a loan described in paragraph (1) is due and not
				received, and absent a formal written deferral agreement, the Administrator
				shall take all necessary steps to purchase or accelerate the debenture.
									(3)Prepayment
				penaltiesWith respect to the portion of any project derived from
				funds not provided by a debenture issued by a certified development company or
				borrower, the Administrator—
										(A)shall negotiate
				the elimination of any prepayment penalties or late fees on defaulted loans
				made prior to September 30, 1996;
										(B)shall not pay any
				prepayment penalty or late fee on the default based purchase of loans issued
				after September 30, 1996; and
										(C)shall not pay a
				default interest rate higher than the interest rate on the note prior to the
				date of default for any project financed after September 30, 1996.
										(4)Collection and
				servicing
										(A)In
				generalIn the event of the default of any loan and the
				repurchase of a debenture guaranteed by the Administrator under this title, the
				Administrator shall continue to delegate to the central servicing agent that
				was contracted for that service as of January 1, 2009, or successor contractor
				the authority to collect and disburse all funds or payments received on such
				defaulted loans, including payments from guarantors or on notes in compromise
				of the original note. The central servicing agent shall continue to provide an
				accounting of income and expenses for any such loan on the same basis it does
				for any other loan issued under this title. The central servicing agent shall
				make the accounting of income and expenses and reports thereon available as
				requested by the certified development company that issued the debenture or the
				Administrator.
										(B)Effective
				dateThe requirements of subparagraph (A) shall become effective
				180 days after the date of enactment of the Small Business Financing and
				Investment Act of
				2010.
										.
					557.Economic
			 development through debenturesSection 507 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 697d) is amended to read as follows:
						
							507Economic
				development and debentures
								(a)In
				generalA certified development company shall be prohibited from
				issuing a debenture under this title unless the project funded with the
				debenture meets one of the following economic development objectives:
									(1)The creation of
				job opportunities within two years of the completion of the project or the
				preservation or retention of jobs attributable to the project.
									(2)Improving the
				economy of the locality, such as stimulating other business development in the
				community, bringing new income into the area, or assisting the community in
				diversifying and stabilizing its economy.
									(3)The achievement of
				one or more of the following public policy goals:
										(A)Business district
				revitalization or expansion of businesses in low-income communities which would
				be eligible for a new markets tax credit under section 45D(a) of the Internal
				Revenue Code of 1986, or implementing regulations issued under that
				section.
										(B)Expansion of
				exports.
										(C)Expansion of
				minority business development or women-owned business development.
										(D)Rural
				development.
										(E)Expansion of small
				business concerns owned and controlled by veterans, as defined in section 3(q)
				of the Small Business Act (15 U.S.C. 632(q)), especially service-disabled
				veterans, as defined in such section.
										(F)Enhanced economic
				competition, including the advancement of technology, plan retooling,
				conversion to robotics, or competition with imports.
										(G)Changes
				necessitated by Federal budget cutbacks, including defense related
				industries.
										(H)Business
				restructuring arising from federally mandated standards or policies affecting
				the environment or the safety and health of employees.
										(I)Reduction of
				energy consumption by at least 10 percent.
										(J)Increased use of
				sustainable design, including designs that reduce the use of greenhouse gas
				emitting fossil fuels, or low-impact design to produce buildings that reduce
				the use of nonrenewable resources and minimize environmental impact.
										(K)Plant, equipment,
				and process upgrades of renewable energy sources such as the small-scale
				production of energy for individual buildings or communities consumption,
				commonly known as micropower, or renewable fuels producers including biodiesel
				and ethanol producers.
										(4)Debt refinancing to the extent permitted by
				subsection (d).
									(b)Job creation and
				retention requirements
									(1)In
				generalA project meets the job creation or retention objective
				set forth in subsection (a)(1) if the project creates or retains one job for
				every $65,000 guaranteed by the Administrator, except that the amount shall be
				$100,000 in the case of a project of a small manufacturer.
									(2)Exceptions
										(A)Paragraph (1)
				shall not apply to a project for which eligibility is based on the objectives
				set forth in subsection (a)(2) or (a)(3) if the certified development company’s
				portfolio of outstanding debentures creates or retains one job for every
				$65,000 guaranteed by the Administrator.
										(B)For projects in
				Alaska, Hawaii, State-designated enterprise zones, empowerment zones,
				enterprise communities, or labor surplus areas designated by the Administrator,
				the certified development company’s portfolio may average not more than $75,000
				per job created or retained.
										(C)Loans for projects
				of small manufacturers shall be excluded from the calculations in subparagraphs
				(A) and (B).
										(c)Combination of
				certain goalsA small business concern that is unconditionally
				owned by more than 1 individual, or a corporation, the stock of which is owned
				by more than 1 individual, shall be deemed to have achieved a goal under
				subsection (a)(3) if a combined ownership share of not less than 51 percent is
				held by individuals who are in 1 of, or a combination of, the groups described
				in subparagraphs (C) or (E) of subsection (a)(1).
								(d)Composition of
				the project
									(1)In
				generalThe projects
				described in this section shall include, but not be limited to, plant
				acquisition, construction, conversion, expansion (including the acquisition of
				land), equipment and related project costs, or to acquire the stock of a
				corporation (as long as the value of the loan for the acquisition of the stock
				does not exceed the fixed asset value attributable to such assets as would be
				eligible for financing under subsection (a)).
									(2)Debt
				refinancingAny financing approved under this title may include a
				limited amount of debt refinancing if the project involves the expansion of a
				small business concern.
									(3)LimitationThe
				amount of the existing indebtedness may be refinanced and added to the
				expansion cost if—
										(A)the existing
				indebtedness does not exceed 50 percent of the project cost of the
				expansion;
										(B)the proceeds of
				the indebtedness were used to acquire land, including a building situated
				thereon, to construct a building thereon, or to purchase equipment;
										(C)the existing
				indebtedness is collateralized by fixed assets;
										(D)the existing
				indebtedness was incurred for the benefit of the small business concern;
										(E)the financing
				under this title will be used only for refinancing existing indebtedness or
				costs relating to the project financed under this title;
										(F)the financing
				under this title will provide a substantial benefit to the borrower when
				prepayment penalties, financing fees, and other financing costs are accounted
				for;
										(G)the borrower has
				been current on all payments due on the existing debt for not less than 1 year
				preceding the date of refinancing; and
										(H)the financing
				under this title will provide better terms or rate of interest than the
				existing indebtedness at the time of refinancing.
										(e)DefinitionFor
				purposes of subparagraphs (J) and (K) of subsection (a)(3), the terms included
				have the meanings given those terms under the Leadership in Energy and
				Environmental Design (more generally referred to as LEED) standard for green
				building certification, as determined by the Administrator through regulation
				to be published in the Code of Federal
				Regulations.
								.
					558.Project funding
			 requirementsSection 508 of
			 the Small Business Investment Act of 1958 (15 U.S.C. 697e) is amended to read
			 as follows:
						
							508.Project Funding
				requirements
								(a)In
				generalAny project described in section 507 must meet the
				funding standards set forth in this section.
								(b)Size of
				debentureThe Administrator shall only be permitted to guarantee
				debenture issued by a certified development company up to the following
				amounts:
									(1)$3,000,000 for any
				project of a small business concern.
									(2)$4,000,000 for any
				project that meets the public policy goals set forth in section
				507(a)(3).
									(3)$4,000,000 for any
				project to be located in a low-income community as that term is described in
				section 507(a)(3)(A).
									(4)$8,000,000 for
				each project of a small manufacturer.
									(5)$8,000,000 for
				each project that reduces the borrower’s energy consumption by at least 10
				percent.
									(6)$8,000,000 for
				each project that generates renewable energy or renewable fuels, such as, but
				not limited to, biodiesel or ethanol production.
									(7)$10,000,000 for
				each project for a small business concern that constitutes a major source of
				employment as that term is used in section 7(b)(3)(E) of the Small Business Act
				(15 U.S.C. 636(b)(3)(E)).
									(c)Funding from
				Sources other than Debentures Issued by Certified Development
				Companies
									(1)In
				generalAny project financed pursuant to this title must have the
				following contributions from parties other than the debenture issued by the
				certified development company:
										(A)Funding from
				institutionsIf a small
				business concern provides—
											(i)the minimum
				contribution required by subparagraph (B), not less than 50 percent of the
				total cost of any project financed shall come from State or local governments,
				banks or other financial institutions, or foundations or other not-for-profit
				institutions; and
											(ii)more than the
				minimum contribution required under subparagraph (B), any excess contribution
				may be used to reduce the amount required from institutions described in clause
				(i), except that the amount provided by such institution may not be reduced to
				an amount that is less than the amount of the loan made by the
				Administrator.
											(B)Funding from
				small business concernsThe small business concern (or its
				owners, stockholders, or affiliates) that will have a project financed pursuant
				to this title shall provide—
											(i)at
				least 15 percent of the total cost of the project financed if the small
				business concern has been in operation for a period of 2 years or less;
											(ii)at least 15
				percent of the total cost of the project financed if the project involves
				construction of a limited or single purposed building or structure;
											(iii)at least 20
				percent of the total cost of the project financed if the project involves both
				of the conditions in clauses (i) and (ii); or
											(iv)at least 10
				percent of the total cost of the project financed and not covered by clauses
				(i), (ii), or (iii), at the discretion of the certified development
				company.
											(2)Seller
				financingSeller-provided financing may be used to meet the
				requirements of paragraph (1)(B), if the seller subordinates the interest of
				the seller in the property to the debenture guaranteed by the
				Administrator.
									(3)Collateralization
										(A)In
				generalThe collateral provided by the small business concern
				shall generally include a subordinate lien position on the property being
				financed under this title, and is only one of the factors to be evaluated in
				the credit determination. Additional collateral shall be required only if the
				Administrator determines, on a case-by-case basis, that additional security is
				necessary to protect the interest of the Government.
										(B)AppraisalsWith
				respect to commercial real property provided by the small business concern as
				collateral, an appraisal of the property by a State licensed or certified
				appraiser—
											(i)shall be required
				by the Administrator before disbursement of the loan if the estimated value of
				that property is more than $400,000; or
											(ii)may be required
				by the Administrator or the lender before disbursement of the loan if the
				estimated value of that property is $400,000 or less, and such appraisal is
				necessary for appropriate evaluation of creditworthiness.
											(C)AdjustmentThe
				Administrator shall periodically adjust the amount under subparagraph (B) to
				account for the effects of inflation, provided that no such adjustment shall be
				less than $50,000.
										(4)Limitation on
				leasing
										(A)If the project
				funded under this section includes the acquisition of a facility or the
				construction of a new facility, the small business concern—
											(i)shall permanently
				occupy and use not less than 50 percent of the project property; and
											(ii)may, on a
				temporary or permanent basis, lease to others not more than 50 percent of the
				project property.
											(B)For purposes of
				this paragraph, the term project property means—
											(i)the building and
				any exterior areas used in connection with the building or a part thereof and
				includes all of the parcels of real property included in the project in the
				aggregate; and
											(ii)occupancy and use
				of the project property by the operating company shall be deemed to be
				occupancy and use by the small business concern that received funding under
				this section.
											(d)Regulations(1)The Administrator shall
				promulgate regulations, after notice and comment, to implement the provisions
				of this section within 60 days after enactment of the Small Business Financing
				and Investment Act of 2010. The Administrator may limit the comment period to
				15 days to meet this deadline.
									(2)If the Administrator fails to
				promulgate the regulations as provided in paragraph (1), all leases entered
				into, absent clear and convincing evidence of fraud, shall be deemed to be in
				compliance with the limitations on leasing in this subparagraph for purposes of
				honoring the guarantee on the debenture issued by the certified development
				company.
									(3)Any regulation of the Administrator
				or interpretation of any regulation by the Administrator or the Office of
				Hearings and Appeals that restricts the use of proceeds for leased projects
				that was in effect on the date of enactment of the Small Business Financing and
				Investment Act of 2010 shall hereby cease to apply.
									(4)Any interpretation of the leasing
				provisions issued by the Administrator prior to the issuance of regulations
				required by paragraph (1) shall be considered null and void and may be not be
				used in any court of competent jurisdiction, be it Federal or State court, to
				dishonor any guarantee of a debenture issued by a certified development company
				for a project funded pursuant to this section.
									(e)Ownership
				calculationOwnership requirements to determine the eligibility
				of a small business concern that applies for funding under this title shall be
				determined without regard to any ownership interest of a spouse arising solely
				from the application of the community property laws of a State for purposes of
				determining marital interests.
								(f)Combination
				financingFinancing under this title may be provided to a
				borrower in the maximum amount provided in this section, and a loan guarantee
				under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) may be provided
				to the same borrower in the maximum amount provided in section 7(a)(3)(A) of
				such Act, to the extent that the borrower otherwise qualifies for such
				assistance.
								(g)Rules for
				Debentures Funding Projects in Low-Income Areas
									(1)Size
				standardsFor purposes of determining the size of a small
				business concern seeking funds for a project described in subsection (b)(3),
				the size standard promulgated by the Administrator in section 121.201 of title
				13, Code of Federal Regulations, as in effect on January, 1, 2009, or any
				successor regulation, shall be increased by 25 percent.
									(2)Personal
				liquidity
										(A)In
				generalThe amount of personal resources of an owner for a
				project described in subsection (b)(3) that are excluded from the amount
				required to reduce the portion of the project funded by the Administrator shall
				be not less than 25 percent more than that required for funding of any other
				project described in subsection (b).
										(B)DefinitionFor
				purposes of subparagraph (A), the term owner means any person that
				owns not less than 20 percent of the equity or has not less than 20 percent of
				the voting rights (in the case of a small business organized as a partnership)
				of a small business concern seeking funds under this section.
										(h)Applicability of
				credit elsewhere and personal resources regulationsExcept as provided in subsection (c)(1)(B)
				with respect to project funding, the Administrator shall be prohibited from
				applying the regulations set forth in sections 120.101 and 120.102 of title 13,
				Code of Federal Regulations, as in effect on January 1, 2009, or any successor
				regulation that applies a credit elsewhere or personal resources test to any
				application for a loan under this title pending or filed after the date of
				enactment of the Small Business Financing and Investment Act of
				2010.
								.
					559.Private
			 debenture sales and pooling of debenturesSection 509 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 697f) is amended to read as follows:
						
							509.Private
				debenture sales and pooling of debentures
								(a)Private
				debenture salesNotwithstanding any other law, rule, or
				regulation, the Administrator shall sell to investors, either publicly or by
				private placement, debentures issued by certified development companies
				pursuant to this title for the full amount of the program levels authorized in
				each fiscal year and if there is not authorization of a level, the amount of
				debentures actually issued.
								(b)Federal
				financing bankNothing in any provision of law shall be construed
				to authorize the Federal Financing Bank to acquire—
									(1)any obligation the
				payment of principal or interest on which at any time has been guaranteed in
				whole or in part under this title and which is being sold pursuant to the
				provisions of this section;
									(2)any obligation
				which is an interest in any obligation which is an interest in any obligation
				described in paragraph (1); or
									(3)any obligation
				which is secured by, or substantially all of the value of which is attributable
				to, any obligation described in paragraph (1) or (2).
									(c)Pooling of
				Debentures
									(1)In
				generalThe Administrator is authorized to issue trust
				certificates representing ownership of all or a fractional part of debentures
				issued by certified development companies and guaranteed under this title if
				such trust certificates are based on and backed by a trust or pool approved by
				the Administrator and composed solely of guaranteed debentures.
									(2)Guarantee of
				trust certificatesThe Administrator is authorized, upon such
				terms and conditions as are deemed appropriate, to guarantee the timely payment
				of the principal of and interest on trust certificates issued by the
				Administrator or its agent for purposes of this section. Such guarantee shall
				be limited to the extent of principal and interest on the guaranteed debentures
				which compose the trust or pool. In the event that a debenture in such trust or
				pool is prepaid, either voluntarily or in the event of default, the guarantee
				of timely payment of principal and interest on the trust certificates shall be
				reduced in proportion to the amount of principal and interest such prepaid
				debenture represents in the trust or pool. Interest on prepaid or defaulted
				debentures shall accrue and be guaranteed by the Administrator only through the
				date of payment on the guarantee. During the term of the trust certificate, it
				may be called for redemption due to prepayment or default of all debentures
				constituting the pool.
									(3)Full faith and
				creditThe full faith and credit of the United States is pledged
				to the payment of all amounts which may be required to be paid under any
				guarantee of such trust certificates issued by the Administrator or its agent
				pursuant to this section.
									(4)Prohibition on
				guarantee fee for poolsThe Administrator shall not collect any
				fee for any guarantee under this section, provided that nothing herein shall
				preclude any agent of the Administrator from collecting a fee approved by the
				Administrator for the functions performed in paragraph (6)(F).
									(5)Subrogation
										(A)In
				generalIn the event the Administrator pays a claim under a
				guarantee issued under this section, it shall be subrogated fully to the rights
				satisfied by such payment.
										(B)Administrator
				exercise of rightsNo Federal, State, or local law shall preclude
				or limit the exercise by the Administrator of its ownership rights in the
				debentures constituting the trust or pool against which the trust certificates
				are issued.
										(6)Central
				Registration
										(A)In
				generalThe Administrator shall provide for a central
				registration of all trust certificates sold pursuant to this section.
										(B)ContractThe
				Administrator shall contract with an agent to carry out on behalf of the
				Administrator the central registration functions of this section and the
				issuance of trust certificates to facilitate pooling.
										(C)BondThe
				Administrator shall require the contractor to provide a fidelity bond or
				insurance in such amounts as is deemed necessary to fully protect the interests
				of the Government.
										(D)Disclosure
				requirementsThe Administrator shall, prior to any sale, require
				the seller to disclose to a purchaser of a trust certificate issued pursuant to
				this section, information on terms, conditions, and yield of such
				instruments.
										(E)Authority to
				regulateThe Administrator shall have the authority to regulate
				brokers and dealers in trust certificates sold pursuant to this section.
										(F)Book entry
				permittedNothing in this paragraph shall prohibit the
				utilization of a book-entry or other electronic form of registration for trust
				certificates.
										.
					560.Foreclosure and
			 liquidation of loansSection
			 510 of the Small Business Investment Act of 1958 (15 U.S.C. 697g) is amended to
			 read as follows:
						
							510.Foreclosure and
				liquidation of loans
								(a)Delegation of
				authorityIn accordance with this section, the Administrator
				shall delegate to any certified development company that meets the eligibility
				requirements of subsection (b)(1), the authority to foreclose and liquidate, or
				to otherwise treat in accordance with this section, defaulted loans in its
				portfolio that are funded with the proceeds of debentures guaranteed by the
				Administrator pursuant to this title.
								(b)Eligibility for
				delegation
									(1)RequirementsA
				certified development company shall be eligible for a delegation of authority
				under subsection (a) if—
										(A)the certified
				development company—
											(i)has participated
				in the loan liquidation pilot program established by the Small Business
				Programs Improvement Act of 1996 (15 U.S.C. 695 note), before the enactment of
				the Small Business Financing and Investment Act of 2010;
											(ii)is an accredited
				or premier certified development company; or
											(iii)during the 3
				fiscal years immediately prior to seeking such a delegation, has made an
				average of not less than 10 loans per year that are funded with the proceeds of
				debentures guaranteed under this title; and
											(B)the certified
				development company—
											(i)has one or more
				employees—
												(I)with not less than
				2 years of substantive, decisionmaking experience in administering the
				liquidation and workout of problem loans secured in a manner substantially
				similar to loans funded with the proceeds of debentures guaranteed under this
				title; and
												(II)who have
				completed a training program on loan liquidation developed by the Administrator
				in conjunction with a certified development company that meet the requirements
				of this paragraph; or
												(ii)submits to the
				Administrator documentation demonstrating that the company has contracted with
				a qualified third party to perform any liquidation activities and secures the
				approval of the contract by the Administrator with respect to the
				qualifications of the contractor and the terms and conditions of liquidation
				activities.
											(2)ConfirmationOn
				the request, the Administrator shall examine the qualifications of any
				certified development company described in subsection (a) to determine if such
				company is eligible for the delegation of authority under this section. If the
				Administrator determines that a company is not eligible, the Administrator
				shall provide the company, in writing, with the reasons for such ineligibility.
				The certified development company shall be entitled to request delegated
				authority and the Administrator shall review the request only to address
				whether the certified development company has rectified the reasons for the
				Administrator’s original determination of ineligibility.
									(c)Scope of
				Delegated Authority
									(1)In
				generalEach certified development company to which the
				Administrator delegates authority under subsection (a) may with respect to any
				loan described in subsection (a)—
										(A)perform all
				liquidation and foreclosure functions, including the purchase in accordance
				with this subsection of any other indebtedness secured by the property securing
				the loan, in a reasonable and sound manner according to commercially accepted
				practices, pursuant to a liquidation plan approved in advance by the
				Administrator under paragraph (2)(A);
										(B)litigate any
				matter relating to the performance of the functions described in subparagraph
				(A), except that the Administrator may—
											(i)defend or bring
				any claim if—
												(I)the outcome of the
				litigation may adversely affect the Administrator’s management of the program
				established under this title; or
												(II)the Administrator
				is entitled to legal remedies not available to a certified development company
				and such remedies will benefit either the Administrator or the certified
				development company; and
												(ii)oversee the
				conduct of any such litigation; and
											(C)take other
				appropriate actions to mitigate loan losses in lieu of total liquidation or
				foreclosures, including the restructuring of a loan in accordance with prudent
				loan servicing practices and pursuant to a workout plan approved in advance by
				the Administrator under paragraph (2).
										(2)Administrator
				approval of plans
										(A)Certified
				development company submission of plansBefore carrying out
				functions described in paragraph (1)(A) or (1)(C), the certified development
				company shall submit to the Administrator a proposed liquidation plan, any
				proposal for the Administrator to the purchase of any other indebtedness
				secured by the property securing a defaulted loan, or a workout plan or any
				combination thereof.
										(B)Administrator
				approval procedures
											(i)TimingNot
				later than 15 business days after the plans described in subparagraph (A) are
				received by the Administrator, the Administrator shall approve or reject the
				plan.
											(ii)Notice of no
				decisionWith respect to any plan that cannot be approved or
				denied within the 15-day period required by clause (i), the Administrator shall
				within such period provide in accordance with subparagraph (E) notice to the
				company that submitted the plan.
											(C)Routine
				actionsIn carrying out the functions described in paragraph
				(1)(A), a certified development company may undertake routine actions not
				addressed in a liquidation or workout plan without obtaining additional
				approval from the Administrator.
										(D)Compromise of
				indebtednessIn carrying out functions described in paragraph
				(1)(A), a certified development company may—
											(i)consider an offer
				made by an obligor to compromise the debt for less than the full amount owing;
				and
											(ii)pursuant to such
				offer, release any obligor or other party contingently liable, if the company
				secures the written approval of the Administrator.
											(E)Contents of
				notice of no decisionAny notice provided by the Administrator
				pursuant to subparagraph (B)(ii) shall—
											(i)be
				in writing stating the specific reasons for which the Administrator was unable
				to act on the request submitted pursuant to subparagraph (A);
											(ii)provide an
				estimate of the additional time needed for the Administrator to reach a
				decision on the request; and
											(iii)specify any
				additional information or documentation that the Administrator needs to make a
				decision but was not provided in the plan submitted by the certified
				development company.
											(3)Conflict of
				interestIn carrying out functions described in paragraph (1), a
				certified development company shall take no action that would result in an
				actual or apparent conflict of interest between the company (or any employee of
				the company) and any third-party lender, associate of a third-party lender, or
				any other person participating in a liquidation, foreclosure, or loss
				mitigation action.
									(d)Suspension or
				Revocation of Authority
									(1)In
				generalThe Administrator may revoke or suspend a delegation of
				authority under this section to a certified development company if the
				Administrator determines that the company—
										(A)does not meet the
				requirements of subsection (b)(1);
										(B)violated any
				applicable law or rule or regulation of the Administrator that in the
				estimation of the Administrator requires revocation; or
										(C)fails to comply
				with any reporting that may be established by the Administrator relating to the
				establishment of eligibility in subsection (b)(1) or carrying out the functions
				described in subsection (c)(1).
										(2)Written
				noticeThe Administrator shall provide in writing detailed reason
				why the delegation of authority was suspended or revoked.
									(e)Participation in
				liquidation
									(1)In
				general
										(A)Contract with
				qualified third partyA certified development company which
				elects not to apply for authority to foreclose and liquidate defaulted loans
				under this section, or which the Administrator determines to be ineligible for
				such authority, shall contract with a qualified third party to perform
				foreclosure and liquidation of defaulted loans in its portfolio.
										(B)Contract
				approvalThe contract entered into by the certified development
				company specified in subparagraph (A) shall be contingent upon approval by the
				Administrator with respect to the qualifications of the contractor and the
				terms and conditions of liquidation activities. The Administrator shall not
				unreasonably withhold such approval.
										(C)Notification of
				rejectionIf the Administrator rejects the contract, the
				Administrator shall provide a notice to the certified development company, in
				writing, explaining the reasons for such rejection within ten business days
				after submission of the contract.
										(D)ResubmittalThe
				certified development company shall be permitted to resubmit the contract and
				the Administrator’s review of any such resubmittal shall be limited to
				insufficiencies described in the notification of rejection.
										(E)RegulationsThe
				Administrator shall promulgate regulations, after notice and opportunity for
				comment, adopting standards for the approval of qualified third-party
				contractors within 90 days after the date of enactment of the Small Business
				Financing and Investment Act of 2010.
										(F)Failure to
				promulgate regulationsIf the Administrator fails to promulgate
				such regulations, any contract for liquidation entered into by a certified
				development company under this subsection shall be considered valid for the
				purposes of this subsection and subsection (f).
										(G)Effect of
				administrator’s promulgation of regulationsIf the Administrator
				promulgates regulations after the deadline specified in subparagraph (E), those
				regulations shall not have any retroactive application with respect to
				contracts that are described in subparagraph (F).
										(2)CommencementThis
				subsection shall not require any certified development company to liquidate
				defaulted loans until the Administrator implements a system to compensate and
				reimburse certified development companies for liquidation of any defaulted
				loans.
									(f)Compensation and
				Reimbursement
									(1)Reimbursement of
				expensesThe Administrator shall reimburse each certified
				development company for all expenses paid by such company as part of the
				foreclosure and liquidation activities taken to carry out this section, if the
				expenses—
										(A)were—
											(i)approved in
				advance by the Administrator, either specifically in a plan submitted pursuant
				to subsection (c) or generally, such as, but not limited to, actions approved
				by the Administrator in regulations or other interpretative issuances;
				or
											(ii)incurred by the
				development company on an emergency basis without prior approval from the
				Administrator, if the Administrator determines that the expenses were
				reasonable and appropriate; and
											(B)are submitted by
				the certified development company to the Administrator not later than 3 years
				after the date the expense was incurred or the bill therefore is submitted to
				the certified development company, whichever is later.
										(2)Alternative
				reimbursementAs an alternative to the procedure in paragraph
				(1), a certified development company may elect to obtain reimbursement for all
				such expenses from the proceeds of any collateral provided by the borrower that
				was liquidated by the certified development company if the expenses comply with
				the requirements of paragraph (1). Within 6 months of the reimbursement, the
				certified development company shall provide the Administrator with the same
				information and documentation it would be required to submit to obtain payment
				from the Administrator.
									(3)RegulationsThe
				Administrator shall promulgate regulations, after notice and comment to carry
				out the provisions of paragraphs (1) and (2). If the Administrator does not
				promulgate such regulations within one year, certified development companies
				shall be authorized, notwithstanding the requirements of subsection (e)(2), to
				liquidate defaulted loans and such costs and expenses incurred, absent clear
				and convincing evidence of fraud, shall be deemed to be approved.
									(4)Compensation for
				results
										(A)DevelopmentIn
				regulations promulgated pursuant to paragraph (3), the Administrator also shall
				develop a schedule of compensation that provides monetary incentives for
				certified development companies in order to increase recoveries on defaulted
				loans.
										(B)CriteriaThe
				schedule shall—
											(i)be
				based on a percentage of the net amount recovered, but shall not exceed a
				maximum amount; and
											(ii)not apply to any
				foreclosure which is conducted under a contract between a certified development
				company and a qualified third party to perform the foreclosure and
				liquidation.
											(C)PaymentThe
				Administrator shall transmit the compensation provided herein to the
				development company from the proceeds of liquidated collateral, unless the
				Administrator utilizes another source for funds, within 30 days from the date
				when the liquidation case has been closed and documentation
				received.
										.
					561.Reports and
			 regulationsTitle V of the
			 Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) is amended by
			 adding at the end the following:
						
							511.Reports
								(a)Premier
				certified development companiesThe Administrator shall report
				annually to the Committee on Small Business of the House of Representatives and
				the Committee on Small Business and Entrepreneurship of the Senate on the
				implementation of section 504. Each report shall include—
									(1)the number of
				premier certified development companies;
									(2)the debenture
				volume of each premier certified development company;
									(3)a comparison of
				the loss rate for premier certified development companies to the loss rate for
				accredited or certified development companies; and
									(4)such other
				information as the Administrator deems appropriate.
									(b)Reports on
				Liquidation and Foreclosures
									(1)In
				generalBased on information provided by certified development
				companies and the Administrator, the Administrator shall submit annually to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives a report on the
				results of delegation of authority under section 510.
									(2)ContentsEach
				report submitted under paragraph (1) shall include the following
				information:
										(A)With respect to
				each loan foreclosed or liquidated by a certified development company, or for
				which losses were otherwise mitigated by pursuant to a workout plan—
											(i)the total cost of
				the project financed with the loan;
											(ii)the total
				original dollar amount guaranteed by the Administration;
											(iii)the total dollar
				amount of the loan at the time of liquidation, foreclosure, or mitigation of
				loss;
											(iv)the total dollar
				losses resulting from the liquidation, foreclosure, or mitigation of loss;
				and
											(v)the total
				recoveries resulting from the liquidation, foreclosure, or mitigation of loss,
				both as a percentage of the amount guaranteed and the total cost of the project
				financed.
											(B)With respect to
				each certified development company to which authority is delegated under
				section 510, the totals of each of the amounts described in clauses (i) through
				(v) of subparagraph (A).
										(C)With respect to
				each certified development company that contracts with a qualified third-party
				contractor pursuant to section 510(e), the total of each of the amounts
				described in clauses (i) through (v) of subparagraph (A).
										(D)With respect to
				all loans subject to foreclosure, liquidation, or mitigation under section 510,
				the totals of each of the amounts described in clauses (i) through (v) of
				subparagraph (A).
										(E)A comparison
				between—
											(i)the information
				provided under subparagraph (D) with respect to the 12-month period preceding
				the date on which the report is submitted; and
											(ii)the same
				information with respect to loans foreclosed and liquidated, or otherwise
				treated, by the Administrator during the same period.
											(F)The number of
				times that the Administrator has failed to approve or reject a liquidation
				plan, workout plan, request to purchase indebtedness, or failed to approve a
				third-party contractor under section 510, including specific information
				regarding the reasons for the Administrator’s failure and any delays that
				resulted.
										(c)Reports on
				Combination FinancingNot
				later than 90 days after the date of enactment of the Small Business Financing
				and Investment Act of 2010, and annually thereafter, the Administrator shall
				submit a report to the Committee on Small Business and Entrepreneurship of the
				Senate and the Committee on Small Business of the House of Representatives
				that—
									(1)includes the number of small business
				concerns that have financing under both section 7(a) of the Small Business Act
				(15 U.S.C. 636(a)) and title V of the Small Business Investment Act of 1958 (15
				U.S.C. 695 et seq.) during the year before the year of that report; and
									(2)describes the
				total amount and general performance of the financing described in paragraph
				(1).
									(d)Report on Other
				Economic Development ActivityThe Administrator shall compile and submit
				to the Committee on Small Business of the House of Representatives and the
				Committee on Small Business and Entrepreneurship of the Senate on an annual
				basis, commencing in the year that the Small Business Financing and Investment
				Act of 2010 is enacted, a report that describes the economic and community
				development activities, other than loan making under this title, of each
				certified development company during the prior fiscal year. The Administrator
				may contract with another party, including non-governmental entities, to
				collect information or otherwise assist in the preparation of the report
				required by this subsection.
								512.Promulgation of
				regulations under this title
								(a)Deadlines for
				implementing regulationsExcept as expressly provided elsewhere
				in the Small Business Financing and Investment Act of 2010, the Administrator
				shall promulgate regulations under this title, after providing notice and the
				opportunity for comment, within 180 days after the date of enactment of that
				Act.
								(b)Notice and
				comment requirements in generalExcept as otherwise provided elsewhere in
				this title, the Administrator shall provide, after the date of enactment of the
				Small Business Financing and Investment Act of 2010, notice of any proposed
				change to a regulation implementing this title (whether in existence on the
				date of enactment of the Small Business Financing and Investment Act of 2010 or
				subsequently adopted), publish such notification in the Federal Register, and
				provide a comment period of not less than 60
				days.
								.
					562.Program
			 nameTitle V of the Small
			 Business Investment Act of 1958 (15 U.S.C. 695 et seq.), as amended by this
			 Act, is further amended by adding at the end the following:
						
							513Program
				name
								(a)In
				generalThe program created
				by this title shall be referred to as the CDC Economic Development Loan
				Program.
								(b)Modification of
				materials usedNot later than 60 days after the date of enactment
				of the Small Business Financing and Investment Act of 2010, the Administrator
				shall modify all documents and websites to conform to the name change made by
				this
				section.
								.
					3Miscellaneous
					571.Report on
			 standard operating procedures
						(a)ReportThe
			 Administrator of the Small Business Administration shall submit to the
			 Committee on Small Business of the House of Representatives and the Committee
			 on Small Business and Entrepreneurship of the Senate a report within 180 days
			 after enactment of this Act identifying each Standard Operating Procedure
			 issued after January 1, 1996, that relates to the operation of a development
			 company (in any manner) under title V of the Small Business Investment Act of
			 1958, that is still in effect on the date of enactment of this Act, and the
			 regulation codified in title 13 of the Code of Federal Regulations that
			 authorizes the issuance of the Standard Operating Procedure and separately
			 identifies the regulation that the Standard Operating Procedure purports to
			 interpret.
						(b)InapplicabilityIf
			 the Administrator fails to complete the report by the time specified in
			 subsection (a), the Administrator shall, unless there is clear and convincing
			 evidence of fraud, honor the terms and conditions of any debenture to the
			 entity that issued the debenture pursuant to title V of the Small Business
			 Investment Act of 1958 without regard to whether the entity complied with any
			 of the Standard Operating Procedures described in subsection (a) until such
			 time as the Administrator submits the report required under subsection
			 (a).
						(c)DefinitionFor
			 purposes of this section, the term Standard Operating Procedure
			 has the meaning given that term in section 120.10 of title 13, Code of Federal
			 Regulations, as in effect on January 1, 2009, and includes any reference to the
			 acronym SOP.
						572.Alternative
			 size standard
						(a)Review and
			 study
							(1)In
			 generalThe Administrator of the Small Business Administration
			 shall study and review the optional size standard set forth in section
			 121.301(b) of title 13, Code of Federal Regulations, as in effect on January 1,
			 2009, for eligibility of a small business concern for financing under title V
			 of the Small Business Investment Act of 1958.
							(2)ContentsThe
			 review shall analyze whether the alternative size standard includes the
			 business concerns defined in section 3(a)(1) of the Small Business Act and
			 what, if any, regulatory changes are needed in the alternative size
			 standard.
							(3)Submission to
			 CongressThe Administrator shall submit its study and conclusions
			 within 180 days after the date of enactment of the Small Business Financing and
			 Investment Act of 2010 to the Committee on Small Business and Entrepreneurship
			 of the Senate and the Committee on Small Business of the House of
			 Representatives.
							(b)Issuance of
			 regulationsAny changes in
			 the optional size standard described in subsection (a)(1) shall be promulgated
			 within 180 days of the submission of the report to committees referred to in
			 paragraph (3) of subsection (a).
						(c)Interim
			 alternative size standardUntil the Administrator promulgates
			 regulations either readopting the size standard referred to in subsection
			 (a)(1) or adopts a new alternative size standard, the alternative size standard
			 shall be a maximum tangible net worth of not more than $15,000,000 and an
			 average net income after the payment of Federal taxes (but excluding any
			 carryover losses) for the preceding two fiscal years not more than
			 $5,000,000.
						CMicrolending
			 expansion
				581.Microloan
			 credit building initiativeSection 7(m) of the Small Business Act (15
			 U.S.C. 636(m)) is amended by adding at the end the following:
					
						(14)Credit
				reporting informationThe
				Administrator shall establish a process, for use by an intermediary making a
				loan to a borrower under this subsection, under which the intermediary shall
				provide to the major credit reporting agencies the information about the
				borrower, both positive and negative, that is relevant to credit reporting,
				such as the payment activity of the borrower on the loan. Such process shall
				allow an intermediary the option of providing information to the major credit
				reporting agencies through the Administration or
				independently.
						.
				582.Flexible credit
			 termsSection 7(m) of the
			 Small Business Act (15 U.S.C. 636(m)), as amended by this Act, is further
			 amended—
					(1)in paragraph (1)(B)(i) by striking
			 short-term,;
					(2)in paragraph
			 (6)(A) by striking short-term,; and
					(3)in paragraph
			 (11)(B) by striking short-term,.
					583.Increased
			 program participationSection
			 7(m)(2) of the Small Business Act (15 U.S.C. 636(m)(2)) is amended—
					(1)in subparagraph
			 (A) by striking paragraph (10) and inserting paragraph
			 (11); and
					(2)by amending
			 subparagraph (B) to read as follows:
						
							(B)has—
								(i)at
				least—
									(I)1 year of
				experience making microloans to startup, newly established, or growing small
				business concerns; or
									(II)1 full-time
				employee who has not less than 3 years of experience making microloans to
				startup, newly established, or growing small business concerns; and
									(ii)at least—
									(I)1 year of
				experience providing, as an integral part of its microloan program, intensive
				marketing, management, and technical assistance to its borrowers; or
									(II)1 full-time employee who has not less than
				1 year of experience providing intensive marketing, management, and technical
				assistance to
				borrowers.
									.
					584.Increased limit
			 on intermediary borrowingSection 7(m)(3)(C) of the Small Business Act
			 (15 U.S.C. 636(m)(3)(C)) is amended—
					(1)by striking $750,000 and
			 inserting $1,000,000;
					(2)by striking $3,500,000 and
			 inserting $7,000,000; and
					(3)by adding at the
			 end the following: The Administrator may treat the amount of $7,000,000
			 in this subparagraph as if such amount is $10,000,000 if the Administrator
			 determines, with respect to an intermediary, that such treatment is
			 appropriate..
					585.Expanded
			 borrower education assistanceSection 7(m)(4)(E) of the Small Business Act
			 (15 U.S.C. 636(m)(4)(E)) is amended—
					(1)in clause (i) by striking 25
			 percent and inserting 35 percent; and
					(2)in clause (ii) by striking 25
			 percent and inserting 35 percent.
					586.Young Entrepreneurs
			 programSection 7(m)(4) of the
			 Small Business Act (15 U.S.C. 636(m)(4)) is amended by adding at the end the
			 following:
					
						(G)Young
				Entrepreneurs program
							(i)In
				generalAn intermediary that receives a grant under paragraph
				(1)(B)(ii) may establish a program for the geographic area served by such
				intermediary that provides to young entrepreneurs technical assistance
				regarding the following:
								(I)Establishing or
				operating a small business concern in the geographic area served by the
				intermediary.
								(II)Acquiring or
				securing financing to carry out the activities described in subclause
				(I).
								(ii)Young
				entrepreneur definedFor purposes of this subparagraph, a young
				entrepreneur is an individual who—
								(I)is 25 years of age
				or younger; and
								(II)has resided in the geographic area served
				by the intermediary for not less than 2 years.
								(iii)Good faith
				effort requirementIf a young entrepreneur who receives technical
				assistance under this subparagraph from an intermediary establishes or operates
				a small business concern, the young entrepreneur shall make a good faith effort
				to establish or operate such concern in the geographic area served by the
				intermediary.
							(iv)Deferred
				repaymentIf a small business concern established or operated by
				a young entrepreneur receives a loan under this subsection, such concern may
				defer repayment on such loan for a period of not more than 6 months beginning
				on the date that such concern receives the final disbursement of such
				loan.
							.
				587.Interest rates
			 and loan sizeSection 7(m) of
			 the Small Business Act (15 U.S.C. 636(m)), as amended by this Act, is further
			 amended—
					(1)in paragraph
			 (3)(F)(iii) by striking $7,500 and inserting
			 $10,000;
					(2)in paragraph (6)(C)(i) by striking
			 $7,500 and inserting $10,000; and
					(3)in paragraph (6)(C)(ii) by striking
			 $7,500 and inserting $10,000.
					588.Reporting
			 requirementSection 7(m) of
			 the Small Business Act (15 U.S.C. 636(m)), as amended by this Act, is further
			 amended by adding at the end the following:
					
						(15)Reporting
				requirementNot later than 90
				days after the end of each fiscal year, the Administrator shall submit to the
				Committee on Small Business of the House of Representatives and the Committee
				on Small Business and Entrepreneurship of the Senate a report that includes,
				with respect to such fiscal year of the microloan program, the
				following:
							(A)The names and
				locations of each intermediary that received funds to make microloans or
				provide marketing, management, and technical assistance.
							(B)The amounts of
				each loan and each grant provided to each such intermediary in such fiscal year
				and in prior fiscal years.
							(C)A description of
				the contributions from non-Federal sources of each such intermediary.
							(D)The number and
				amounts of microloans made by each such intermediary to all borrowers and to
				each of the following:
								(i)Women entrepreneurs and business
				owners.
								(ii)Low-income entrepreneurs and business
				owners.
								(iii)Veteran entrepreneurs and business
				owners.
								(iv)Disabled entrepreneurs and business
				owners.
								(v)Minority entrepreneurs and business
				owners.
								(E)A description of
				the marketing, management, and technical assistance provided by each such
				intermediary to all borrowers and to each of the following:
								(i)Women entrepreneurs and business
				owners.
								(ii)Low-income entrepreneurs and business
				owners.
								(iii)Veteran entrepreneurs and business
				owners.
								(iv)Disabled entrepreneurs and business
				owners.
								(v)Minority entrepreneurs and business
				owners.
								(F)The number of jobs
				created and retained as a result of microloans and marketing, management, and
				technical assistance provided by each such intermediary.
							(G)The repayment
				history of each such intermediary.
							(H)The number of
				businesses that achieved success after receipt of a
				microloan.
							.
				589.Surplus
			 interest rate subsidy for businessesSection 7(m) of the Small Business Act (15
			 U.S.C. 636(m)), as amended by this Act, is further amended by adding at the end
			 the following:
					
						(16)Interest
				assistanceThe Administrator
				is authorized to make grants to intermediaries for the purposes of reducing
				interest rates charged to borrowers that receive financing under this
				subsection.
						.
				590.Authorization
			 of appropriationsSection 20
			 of the Small Business Act (15 U.S.C. 631 note), as amended by this Act, is
			 further amended by inserting after subsection (g) the following:
					
						(h)Fiscal years
				2010 and 2011 with respect to section
				7(m)
							(1)Program
				levelsFor the programs authorized by this Act, the
				Administration is authorized to make during each of fiscal years 2010 and
				2011—
								(A)$80,000,000 in technical assistance grants,
				as provided in section 7(m); and
								(B)$110,000,000 in
				direct loans, as provided in section 7(m).
								(C)$10,000,000 in
				interest assistance grants, as provided in section 7(m)(16).
								(2)Authorization of
				appropriationsThere is authorized to be appropriated such sums
				as may be necessary to carry out paragraph
				(1).
							.
				DSmall business
			 investment company modernization
				591.Increased investment
			 from StatesSection 103(13)(C)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 662(13)(C)) is amended
			 by striking 33 percent and inserting 45
			 percent.
				592.Expedited
			 licensing for experienced applicantsSection 301 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 681) is amended by inserting after subsection (c) the
			 following:
					
						(d)Licenses for
				experienced applicants
							(1)In
				generalNotwithstanding any other provision of this section, not
				later than 60 days after the initial receipt by the Administrator of any
				request (which shall be deemed to be the application) for a license to operate
				as a small business investment company under this Act, the Administrator shall
				approve the request and issue such license if each of the following
				requirements is satisfied:
								(A)At least 50
				percent of the principal managers of the applicant consist of at least
				two-thirds of the principal managers of a small business investment company
				that has been licensed under this Act.
								(B)The licensed small
				business investment company specified under subparagraph (A) has operated under
				such license for at least 3 years prior to the receipt of the request specified
				in this paragraph.
								(C)The licensed small
				business investment company specified under subparagraph (A)—
									(i)either has
				invested at least 70 percent of its private capital and drawn at least 50
				percent of its projected leverage at the time of the receipt of the request
				specified in this paragraph or reserved for investment and expenses or some
				combination of both at least 70 percent of its private capital in the one-year
				period prior to the date on which the application referred to in this paragraph
				was received by the Administrator;
									(ii)has maintained 6
				consecutive quarters of profitable net investment income; and
									(iii)has made at
				least 3 exits from investments in small businesses that have realized profits
				from those respective investments.
									(D)The applicant
				submits to the Administrator, in writing, an application consisting of all of
				the following:
									(i)A
				certification, in the form prescribed by the Administrator, that such applicant
				satisfies the requirements of this subsection and that all information
				contained in the application is true and complete.
									(ii)A
				copy of the organizational documents of the applicant.
									(iii)A copy of the
				operating plan of the applicant demonstrating that at least 50 percent of the
				amount of the planned investments of the applicant will be in the same or
				substantially similar investment stage and use the same or substantially
				similar type of investment instruments as the investments of the licensed small
				business investment company specified under subparagraph (A).
									(iv)A
				certification, in a form prescribed by the Administrator, that the applicant
				satisfies the requirements of subsections (a) and (c) of section 302 of this
				Act.
									(E)The applicant is
				in good standing as set forth in paragraph (2).
								(F)The applicant pays
				all fees prescribed by the Administrator under subsection (e).
								(2)Good
				standingFor purposes of this subsection, an applicant is in good
				standing if—
								(A)a licensed
				leveraged or non-leveraged small business investment company specified under
				paragraph (1)(A) is actively operating under this Act on the date of the
				initial receipt of the application by the Administrator to which this
				subsection applies;
								(B)no principal
				manager of the applicant has been found liable in a civil action for fraud if
				the Administrator makes a reasonable determination based on evidence in the
				agency record that such liability has a material adverse effect on the ability
				of the applicant to perform obligations required by a license issued pursuant
				to this Act; and
								(C)no principal
				manager is under investigation by a governmental agency or authority for, is
				under indictment for, or has been convicted of a felony for a violation of
				Federal or State securities laws, fraud, or another criminal violation if such
				investigation, indictment, or conviction has a material adverse effect on the
				ability of the applicant to perform obligations under a license issued under
				this Act.
								(3)Limitation
								(A)In
				generalThe Administrator may remove an application from the
				approval process under this subsection if the Administrator determines based on
				evidence in the agency record that the approval of the license would present an
				unacceptable risk to the Federal Government.
								(B)In
				writingSuch determination shall be made in writing and provided
				to the applicant no later than 10 calendar days after such determination is
				made. Failure to provide this determination to the applicant shall be deemed to
				be a permanent waiver of the Administrator’s authority to remove an application
				pursuant to this subsection.
								(C)Non-delegabilityThe
				Administrator may rely on agency personnel to collect data or other material
				relevant to establishing a record, but the decision to remove the application
				may not be delegated by the Administrator to any subordinate personnel in the
				agency.
								(4)Notice and
				opportunity to cure non-conformance
								(A)Notice of
				non-conformanceExcept for a determination made pursuant to
				paragraph (3), the Administrator shall provide an applicant described in
				paragraph (1) within 60 days after receipt of the application a written notice
				and description of any nonconformance with any requirement of this subsection
				based on evidence in the agency record.
								(B)Opportunity to
				cureThe applicant shall have 30 days following the receipt of
				notice of nonconformance or the receipt of removal as set forth in paragraph
				(3) to cure such nonconformance.
								(C)Failure to
				provide noticeFailure to provide the notice within the time
				limit set forth in subparagraph (A) shall be deemed to be acceptance by the
				Administrator of the applicant’s conformance with the requirements of this
				subsection.
								(5)Background
				reviewsThe Administrator shall ensure that a timely background
				check of the principal managers of each applicant is completed with respect to
				paragraphs (2)(B) and (2)(C).
							(6)FeesThe
				Administrator may charge an applicant additional fees for carrying out the
				background reviews mandated by paragraph (5). Such fees shall not exceed
				$10,000.
							(7)Effect of
				non-qualificationThe failure of an applicant to qualify for
				expedited licensure under this subsection shall have no effect on an existing
				license or the ability for the applicant or any of its individual managers to
				apply for or receive a license to operate a small business investment company
				under the procedures established elsewhere in this Act or its implementing
				regulations.
							(8)RegulationsThe
				Administrator shall develop forms and promulgate regulations to implement this
				subsection after providing an opportunity for notice and comment. Regulations
				promulgated pursuant to this paragraph shall be published in the Code of
				Federal
				Regulations.
							.
				593.Revised
			 leverage limitations for successful SBICs
					(a)Maximum
			 leverageSection 303(b)(2) of the Small Business Investment Act
			 of 1958 (15 U.S.C. 683(b)(2)) is amended by striking so much of paragraph (2)
			 as precedes subparagraph (C) and inserting the following:
						
							(2)Maximum
				leverage
								(A)In
				general(i)The maximum amount of outstanding leverage
				made available to any one company licensed under section 301(c) of this Act may
				not exceed the lesser of—
										(I)300 percent of
				such company’s private capital; or
										(II)$150,000,000.
										(ii)In applying clause (i)(I) in the
				case of a debenture licensee which is in good standing without the imposition
				of additional regulatory standards and whose financings at cost are comprised
				of at least 50 percent of loans and debt securities, such licensee may be
				leveraged as follows:
										(I)The first one-third of private capital to
				300 percent.
										(II)The second one-third of private capital
				to 200 percent.
										(III)The last third of private capital to
				100 percent.
										(iii)Notwithstanding clause (i), in
				the case of any company operating as a business development company (as such
				term is defined under section 2(a)(48) of the Investment Company Act of 1940)
				or a majority-owned subsidiary of such a company that is in good standing
				without the imposition of additional regulatory requirements, the maximum
				amount of outstanding leverage made available to such company shall be
				$250,000,000.
									(B)Multiple
				licensees under common controlThe maximum amount of outstanding
				leverage made available to two or more debenture companies licensed under
				section 301(c) of this Act that are commonly controlled (as determined by the
				Administrator) and not under capital impairment may not exceed
				$350,000,000.
								.
					(b)RegulationsSection
			 303(b)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)),
			 as amended by this Act, is further amended by adding at the end the
			 following:
						
							(E)RegulationsThe
				Administrator shall promulgate regulations, after notice and opportunity for
				comment, establishing quantifiable objective criteria under which a licensee’s
				private capital in its entirety may be leveraged up to 300 percent. Such
				regulations shall be published in the Code of Federal
				Regulations.
							.
					(c)Investments in
			 low-Income geographic areasSection 303(b)(2)(C)(ii) of the Small
			 Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(C)(ii)) is amended by
			 striking $250,000,000 in subclause (II) and inserting
			 $400,000,000.
					594.Consistency for
			 cost controlSection 305(c) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 685(c)) is amended by
			 adding at the end the following:
					
						In addition to the foregoing, with respect
				to a loan made, or debt with equity features acquired, under this section, the
				minimum coupon rate of interest (cost of money ceiling) imposed by the
				Administrator shall not be less than 19 percent per annum for a loan or a debt
				security, except that nothing herein shall alter or affect provisions
				permitting higher coupon rates of interest (cost of money ceilings) and a
				company may charge up to an additional 7 percent more than the interest rate
				set forth in the loan or debt security in the event of a default. For purposes
				of this subsection a default means the occurrence of any of the
				following:
							(1)Failure to pay an
				amount when due.
							(2)Failure to provide
				in a timely manner material information required under the applicable financing
				documents.
							(3)Failure to observe
				any material term, covenant, or other agreement contained in the applicable
				financing documents.
							(4)A representation,
				warranty, certification, or statement of fact made by or on behalf of a
				borrower in any applicable financing document or in any document delivered in
				connection therewith, that was materially incorrect or misleading when
				made.
							(5)Any material event
				of default specified in the applicable financing
				documents.
							.
				595.Investment in
			 veteran-owned small businessesSection 303(b)(2)(C) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 683(b)(2)(C)) is amended as follows:
					(1)In the heading, by
			 inserting after areas the following:
			 and
			 veterans.
					(2)In clause (i), by
			 inserting after 351) the following: or in a small
			 business concern owned and controlled by veterans (as such term is defined in
			 section 3(q)(3) of the Small Business Act).
					(3)In clause (iii),
			 by inserting after 351) the following: or in small
			 business concerns owned and controlled by veterans (as such term is defined in
			 section 3(q)(3) of the Small Business Act).
					596.Tangible net
			 worthSection 103 of the Small
			 Business Investment Act of 1958 (15 U.S.C. 662), as amended by this Act, is
			 further amended by striking and at the end of paragraph (23), by
			 striking the period at the end of paragraph (24) and inserting ;
			 and, and by adding at the end the following:
					
						(25)for purposes of
				the terms small-business concern in paragraph (5) and
				smaller enterprise in paragraph (12), tangible net worth shall,
				to the extent used, mean the total net worth of the small business, in
				accordance with General Accepted Accounting Principles, minus all intangibles
				in accordance with General Accepted Accounting
				Principles.
						.
				597.Development of
			 agency recordPart A of title
			 III of the Small Business Investment Act of 1958 (15 U.S.C. 681 et seq.), as
			 amended by this Act, is further amended by adding at the end the
			 following:
					
						321.Agency record
				for licensing of small business investment companies
							(a)RecordThe
				Associate Administrator for Investment shall establish an agency record of
				evidence referring or relating to each application for a license to become a
				small business investment company.
							(b)Written
				notificationThe Administrator shall provide a written
				explanation of any denial of a license application based upon evidence in the
				agency record. Absent an order by a Federal or State court of general
				jurisdiction, access to applications and the agency record shall be limited to
				the applicant and to the Administrator and subordinate personnel of the
				Administrator.
							.
				598.Program
			 levelsSection 20 of the Small
			 Business Act (15 U.S.C. 631 note), as amended by this Act, is further amended
			 by inserting after subsection (h) the following:
					
						(i)Part A of title
				III of the Small Business Investment Act of 1958
							(1)Program levels
				2010For fiscal year 2010, in carrying out the program authorized
				by part A of title III of the Small Business Investment Act of 1958, the
				Administrator is authorized to make $5,000,000,000 in guarantees of
				debentures.
							(2)Program levels
				2011For fiscal year 2011, in carrying out the program authorized
				by part A of title III of the Small Business Investment Act of 1958, the
				Administrator is authorized to make $5,500,000,000 in guarantees of
				debentures.
							.
				EInvestment in
			 small manufacturers and renewable energy small businesses
				1Enhanced New
			 Markets Venture Capital Program
					601.Expansion of
			 New Markets Venture Capital Program
						(a)Administration
			 participation requiredSection 353 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689b) is amended by striking under
			 which the Administrator may and inserting under which the
			 Administrator shall.
						(b)Report to
			 CongressNot later than 1 year after the date of the enactment of
			 this Act, the Administrator of the Small Business Administration shall submit
			 to Congress a report describing any expansion of the New Markets Venture
			 Capital Program as a result of this section.
						602.Improved
			 nationwide distributionSection 354 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 689c) is amended by adding at the end the
			 following:
						
							(f)Geographic
				expansionFrom among companies submitting applications under
				subsection (b), the Administrator shall consider the selection criteria and
				promotion of nationwide distribution under subsection (c) and shall, to the
				extent practicable, approve at least one company from each geographic region of
				the Small Business
				Administration.
							.
					603.Increased
			 investment in small business concerns engaged primarily in
			 manufacturing
						(a)Developmental
			 venture capital and participation agreementsSection 351 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689) is amended—
							(1)in paragraph (1)
			 by inserting after geographic areas the following: or
			 encouraging the growth or continuation of small business concerns located in
			 low-income geographic areas and engaged primarily in manufacturing;
			 and
							(2)in paragraph
			 (6)(B) by inserting after geographic areas the following:
			 or in small business concerns located in low-income geographic areas at
			 least 80 percent of which are engaged primarily in
			 manufacturing.
							(b)PurposesSection 352(2) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689a(2)) is amended—
							(1)in the matter preceding subparagraph (A) by
			 inserting after geographic areas the following: and small
			 business concerns located in low-income geographic areas and engaged primarily
			 in manufacturing;
							(2)in subparagraph (B) by inserting after
			 geographic areas the following: or in small business
			 concerns located in low-income geographic areas and engaged primarily in
			 manufacturing; and
							(3)in subparagraph
			 (C) by inserting after smaller enterprises the following:
			 and small business concerns.
							(c)Eligibility,
			 applications, and requirements for final approvalSection 354 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c), as amended by this Act, is further
			 amended—
							(1)in subsection
			 (a)(3) by inserting after geographic areas the following:
			 or investing in small business concerns located in low-income geographic
			 areas and engaged primarily in manufacturing;
							(2)in subsection
			 (b)—
								(A)in paragraph (1)
			 by inserting after geographic areas the following: or in
			 small business concerns located in low-income geographic areas and engaged
			 primarily in manufacturing; and
								(B)in paragraph (4)
			 by inserting after smaller enterprises the following: or
			 small business concerns; and
								(3)in subsection
			 (d)—
								(A)in paragraph
			 (1)—
									(i)by
			 striking Each and inserting the following:
										
											(A)In
				generalExcept as provided in subparagraph (B),
				each
											;
				and
									(ii)by
			 adding at the end the following:
										
											(B)Small business
				concerns engaged primarily in manufacturingEach conditionally approved company engaged
				primarily in development of and investment in small business concerns located
				in low-income geographic areas and engaged primarily in manufacturing shall
				raise not less than $3,000,000 of private capital or binding capital
				commitments from one or more investors (other than agencies or departments of
				the Federal Government) who met criteria established by the
				Administrator.
											;
				and
									(B)in paragraph
			 (2)(A) by inserting after smaller enterprises the following:
			 or small business concerns.
								(d)Operational
			 assistance grantsSection 358
			 of the Small Business Investment Act of 1958 (15 U.S.C. 689g) is
			 amended—
							(1)in subsection
			 (a)(1) by inserting after smaller enterprises the following:
			 and small business concerns; and
							(2)in subsection (b)(1) by inserting after
			 smaller enterprises the following: and small business
			 concerns.
							604.Expanded uses
			 for operational assistance in manufacturingSection 351 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 689), as amended by this Act, is further amended in
			 paragraph (5) by inserting after business development the
			 following: or assistance that assists a small business concern located
			 in a low-income geographic area and engaged primarily in manufacturing with
			 retooling, updating, or replacing machinery or equipment.
					605.Updating
			 definition of low-income geographic areaSection 351 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 689), as amended by this Act, is further amended—
						(1)by striking
			 paragraphs (2) and (3);
						(2)by inserting after
			 paragraph (1) the following:
							
								(2)Low-income
				geographic areaThe term
				low-income geographic area has the meaning given the term
				low-income community in section 45D(e) of the Internal Revenue
				Code of 1986, except that, without regard to such meaning, such term includes
				an area that the Administrator determines to be an area with high
				unemployment.
								;
				and
						(3)by redesignating
			 paragraphs (4) through (8) as paragraphs (3) through (7), respectively.
						606.Expanding
			 operational assistance to conditionally approved companiesSection 358(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689g(a)) is amended by adding at the end the
			 following:
						
							(6)Grants to
				conditionally approved companies
								(A)In
				generalSubject to the provisions of this paragraph, upon the
				request of a company conditionally approved under section 354(c), the
				Administrator shall make a grant to the company under this subsection.
								(B)Repayment by
				companies not approvedIf a company receives a grant under this
				paragraph and does not receive final approval under section 354(e), the company
				shall repay the amount of the grant to the Administrator.
								(C)Deduction from
				grant to approved companyIf a company receives a grant under
				this paragraph and receives final approval under section 354(e), the
				Administrator shall deduct the amount of such grant from the amount of any
				immediately succeeding grant the company receives for operational
				assistance.
								(D)Amount of
				grantNo company may receive a grant of more than $50,000 under
				this
				paragraph.
								.
					607.Limitation on
			 time for final approvalSection 354(d) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(d)) is amended in the matter preceding
			 paragraph (1) by striking a period of time, not to exceed 2
			 years, and inserting 2 years.
					608.Streamlined
			 application for New Markets Venture Capital ProgramNot later than 60 days after the date of the
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall prescribe standard documents for a New Markets Venture Capital company
			 final approval application under section 354(e) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(e)). The Administrator shall ensure that
			 the standard documents are designed to substantially reduce the cost burden of
			 the application process for companies.
					609.Elimination of
			 matching requirementSection
			 354(d)(2)(A)(i) of the Small Business Investment Act of 1958 (15 U.S.C.
			 689c(d)(2)(A)(i)) is amended—
						(1)in subclause (I)
			 by adding and at the end;
						(2)in subclause (II)
			 by striking and at the end; and
						(3)by striking
			 subclause (III).
						610.Simplified
			 formula for operational assistance grantsSection 358(a)(4)(A) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689g(a)(4)(A)) is amended—
						(1)by striking
			 shall be equal to and all that follows through the period at the
			 end and inserting shall be equal to the lesser of—; and
						(2)by adding at the
			 end the following:
							
								(i)10
				percent of the resources (in cash or in-kind) raised by the company under
				section 354(d)(2); or
								(ii)$1,000,000.
								.
						611.Financing with
			 respect to veteransSection
			 354 of the Small Business Investment Act of 1958 (15 U.S.C. 689c), as amended
			 by this Act, is further amended by adding at the end the following:
						
							(g)Financing with
				respect to veteransA New
				Markets Venture Capital company shall, to the extent practicable, provide
				financing to small business concerns owned and controlled by veterans, as
				defined in section 3(q) of the Small Business Act (15 U.S.C. 632(q)), located
				in low-income geographic
				areas.
							.
					612.Authorization
			 of appropriations and enhanced allocation for small manufacturingSection 368(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689q(a)) is amended—
						(1)in the matter
			 preceding paragraph (1) by striking fiscal years 2001 through
			 2006 and inserting fiscal years 2010 and 2011;
						(2)in paragraph
			 (1)—
							(A)by striking
			 $150,000,000 and inserting $100,000,000;
			 and
							(B)by inserting
			 before the period at the end the following: , of which not less than 50
			 percent shall be used to guarantee debentures of companies engaged primarily in
			 development of and investment in small business concerns located in low-income
			 geographic areas and engaged primarily in manufacturing; and
							(3)in paragraph
			 (2)—
							(A)by striking
			 $30,000,000 and inserting $20,000,000; and
							(B)by inserting before the period at the end
			 the following: , of which not less than 50 percent shall be used to make
			 grants to companies engaged primarily in development of and investment in small
			 business concerns located in low-income geographic areas and engaged primarily
			 in manufacturing.
							2Expanded
			 investment in small business renewable energy
					621.Expanded
			 investment in renewable energyPart C of title III of the Small Business
			 Investment Act of 1958 (15 U.S.C. 690 et seq.) is amended—
						(1)in the heading by striking
			 Renewable Fuel Capital
			 Investment and inserting Renewable Energy Capital
			 Investment;
						(2)in the heading of paragraph (4) of section
			 381 by striking Renewable
			 Fuel Capital Investment and inserting
			 Renewable Energy Capital
			 Investment;
						(3)in the heading of section 384 by striking
			 Renewable Fuel Capital
			 Investment and inserting Renewable Energy Capital
			 Investment; and
						(4)by striking
			 Renewable Fuel Capital Investment each place it appears and
			 inserting Renewable Energy Capital Investment.
						622.Renewable
			 Energy Capital Investment Program made permanentPart C of title III of the Small Business
			 Investment Act of 1958 (15 U.S.C. 690 et seq.), as amended by this Act, is
			 further amended—
						(1)in the heading by
			 striking Pilot; and
						(2)by striking
			 section 398.
						623.Expanded
			 eligibility for small businessesPart C of title III of the Small Business
			 Investment Act of 1958 (15 U.S.C. 690 et seq.), as amended by this Act, is
			 further amended by striking smaller enterprises each place it
			 appears and inserting small business concerns.
					624.Expanded uses
			 for operational assistance in manufacturing and small businessesSection 381(1) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 690(1)) is amended by inserting after
			 business development the following: , assistance that
			 assists a small business concern to reduce energy consumption, or assistance
			 that assists a small business concern engaged primarily in manufacturing with
			 retooling, updating, or replacing machinery or equipment.
					625.Expansion of
			 Renewable Energy Capital Investment Program
						(a)Administration
			 participation requiredSection 383 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 690b) is amended by striking under
			 which the Administrator may and inserting under which the
			 Administrator shall.
						(b)Reports to
			 CongressAt quarterly
			 intervals after the date of the enactment of this Act, the Administrator of the
			 Small Business Administration shall submit to Congress a report describing the
			 Administrator’s progress towards the expansion of the Renewable Energy Capital
			 Investment Program as a result of amendments made by this title.
						(c)RegulationsThe Administrator of the Small Business
			 Administration shall promulgate such regulations as are necessary to carry out
			 the Renewable Energy Capital Investment Program established pursuant to this
			 title within 180 days after the enactment of this Act.
						626.Simplified fee
			 structure to expedite implementationSection 387(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 690f(a)) is amended by striking or
			 grant.
					627.Increased
			 operational assistance grantsSection 397(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 690p(a)) is amended by inserting after
			 and 2009 the following: and $30,000,000 in such grants
			 for each of fiscal years 2010 and 2011.
					628.Authorizations
			 of appropriationsSection 397
			 of the Small Business Investment Act of 1958 (15 U.S.C. 690p) is
			 amended—
						(1)in the heading by
			 inserting after appropriations the following:
			 and program
			 levels; and
						(2)by adding at the
			 end the following:
							
								(c)Program
				levelsFor the programs
				authorized by this part, the Administration is authorized to make
				$1,000,000,000 in guarantees of debentures for each of fiscal years 2010 and
				2011.
								.
						FSmall business
			 health information technology financing program
				631.Small business
			 health information technology financing programThe Small Business Act (15 U.S.C. 631 et
			 seq.), as amended by this Act, is further amended by redesignating section 45
			 as section 46 and by inserting the following new section after section
			 44:
					
						45.Loan guarantees
				for health information technology
							(a)DefinitionsAs
				used in this section:
								(1)The term health information
				technology means computer hardware, software, and related technology
				that supports the meaningful EHR use requirements set forth in section
				1848(o)(2)(A) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)(A)) and is
				purchased by an eligible professional to aid in the provision of health care in
				a health care setting, including, but not limited to, electronic medical
				records, and that provides for—
									(A)enhancement of
				continuity of care for patients through electronic storage, transmission, and
				exchange of relevant personal health data and information, such that this
				information is accessible at the times and places where clinical decisions will
				be or are likely to be made;
									(B)enhancement of
				communication between patients and health care providers;
									(C)improvement of
				quality measurement by eligible professionals enabling them to collect, store,
				measure, and report on the processes and outcomes of individual and population
				performance and quality of care;
									(D)improvement of
				evidence-based decision support; or
									(E)enhancement of
				consumer and patient empowerment.
									Such term
				shall not include information technology whose sole use is financial
				management, maintenance of inventory of basic supplies, or appointment
				scheduling.(2)The term
				eligible professional means any of the following:
									(A)A physician (as defined in section 1861(r)
				of the Social Security Act (42 U.S.C. 1395x(r))).
									(B)A practitioner
				described in section 1842(b)(18)(C) of that Act.
									(C)A physical or
				occupational therapist or a qualified speech-language pathologist.
									(D)A qualified
				audiologist (as defined in section 1861(ll)(3)(B)) of that Act.
									(E)A qualified
				medical transcriptionist who is either certified by or registered with the
				Association for Healthcare Documentation Integrity, or a successor association
				thereto.
									(F)A State-licensed
				pharmacist.
									(G)A State-licensed
				supplier of durable medical equipment, prosthetics, orthotics, or
				supplies.
									(H)A State-licensed, a State-certified, or a
				nationally accredited home health care provider.
									(3)The term
				qualified eligible professional means an eligible professional
				whose office can be classified as a small business concern by the Administrator
				for purposes of this Act under size standards established under section 3 of
				this Act.
								(4)The term
				qualified medical transcriptionist means a specialist in medical
				language and the healthcare documentation process who interprets and
				transcribes dictation by physicians and other healthcare professionals to
				ensure accurate, complete, and consistent documentation of healthcare
				encounters.
								(b)Loan guarantees
				for qualified eligible professionals
								(1)In
				generalSubject to paragraph (2), the Administrator may guarantee
				up to 90 percent of the amount of a loan made to a qualified eligible
				professional to be used for the acquisition of health information technology
				for use in such eligible professional’s medical practice and for the costs
				associated with the installation of such technology. Except as otherwise
				provided in this section, the terms and conditions that apply to loans made
				under section 7(a) of this Act shall apply to loan guarantees made under this
				section.
								(2)Limitations on
				guarantee amountsThe maximum amount of loan principal guaranteed
				under this subsection may not exceed—
									(A)$350,000 with respect to any single
				qualified eligible professional; and
									(B)$2,000,000 with
				respect to a single group of affiliated qualified eligible
				professionals.
									(c)Fees(1)The Administrator may
				impose a guarantee fee on the borrower for the purpose of reducing the cost (as
				defined in section 502(5) of the Federal Credit Reform Act of 1990) of the
				guarantee to zero in an amount not to exceed 2 percent of the total guaranteed
				portion of any loan guaranteed under this section. The Administrator may also
				impose annual servicing fees on lenders not to exceed 0.5 percent of the
				outstanding balance of the guarantees on lenders’ books.
								(2)No service fees, processing fees,
				origination fees, application fees, points, brokerage fees, bonus points, or
				other fees may be charged to a loan applicant or recipient by a lender in the
				case of a loan guaranteed under this section.
								(d)Deferral
				periodLoans guaranteed under this section shall carry a deferral
				period of not less than 1 year and not more than 3 years. The Administrator
				shall have the authority to subsidize interest during the deferral
				period.
							(e)Effective
				dateNo loan may be
				guaranteed under this section until the meaningful EHR use requirements have
				been determined by the Secretary of Health and Human Services.
							(f)SunsetNo
				loan may be guaranteed under this section after the date that is 7 years after
				meaningful EHR use requirements have been determined by the Secretary of Health
				and Human Services.
							(g)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary for the cost (as defined in section 502(5) of the Federal
				Credit Reform Act of 1990) of guaranteeing $10,000,000,000 in loans under this
				section. The Administrator shall determine such program cost separately and
				distinctly from other programs operated by the
				Administrator.
							.
				GSmall business
			 early-Stage investment program
				641.Small business
			 early-stage investment programTitle III of the Small Business Investment
			 Act of 1958 (15 U.S.C. 681 et seq.) is amended by adding at the end the
			 following:
					
						DSmall business
				early-stage investment program
							399A.Establishment
				of programThe Administrator
				shall establish and carry out an early-stage investment program (hereinafter
				referred to in this part as the program) to provide equity
				investment financing to support early-stage small businesses in targeted
				industries in accordance with this part.
							399B.Administration
				of programThe program shall
				be administered by the Administrator acting through the Associate Administrator
				described under section 201.
							399C.Applications
								(a)In
				generalAny incorporated
				body, limited liability company, or limited partnership organized and chartered
				or otherwise existing under Federal or State law for the purpose of performing
				the functions and conducting the activities contemplated under the program and
				any small business investment company may submit to the Administrator an
				application to participate in the program.
								(b)Requirements for
				applicationAn application to participate in the program shall
				include the following:
									(1)A business plan describing how the
				applicant intends to make successful venture capital investments in early-stage
				small businesses in targeted industries.
									(2)Information
				regarding the relevant venture capital investment qualifications and
				backgrounds of the individuals responsible for the management of the
				applicant.
									(3)A description of
				the extent to which the applicant meets the selection criteria under section
				399D.
									(c)Applications
				from small business investment companiesThe Administrator shall
				establish an abbreviated application process for small business investment
				companies that have received a license under section 301 and that are applying
				to participate in the program. Such abbreviated process shall incorporate a
				presumption that such small business investment companies satisfactorily meet
				the selection criteria under paragraphs (3) and (5) of section 399D(b).
								399D.Selection of
				participating investment companies
								(a)In
				generalNot later than 90
				days after the date on which the Administrator receives an application from an
				applicant under section 399C, the Administrator shall make a final
				determination to approve or disapprove such applicant to participate in the
				program and shall transmit such determination to the applicant in
				writing.
								(b)Selection
				criteriaIn making a determination under subsection (a), the
				Administrator shall consider each of the following:
									(1)The likelihood that the applicant will meet
				the goals specified in the business plan of the applicant.
									(2)The likelihood
				that the investments of the applicant will create or preserve jobs, both
				directly and indirectly.
									(3)The character and
				fitness of the management of the applicant.
									(4)The experience and
				background of the management of the applicant.
									(5)The extent to
				which the applicant will concentrate investment activities on early-stage small
				businesses in targeted industries.
									(6)The likelihood
				that the applicant will achieve profitability.
									(7)The experience of
				the management of the applicant with respect to establishing a profitable
				investment track record.
									399E.Grants
								(a)In
				generalThe Administrator may
				make one or more grants to a participating investment company.
								(b)Grant
				amounts
									(1)Non-Federal
				capitalA grant made to a
				participating investment company under the program may not be in an amount that
				exceeds the amount of the capital of such company that is not from a Federal
				source and that is available for investment on or before the date on which a
				grant is drawn upon. Such capital may include legally binding commitments with
				respect to capital for investment.
									(2)Limitation on
				aggregate amountThe aggregate amount of all grants made to a
				participating investment company under the program may not exceed
				$100,000,000.
									(c)Grant
				processIn making a grant
				under the program, the Administrator shall commit a grant amount to a
				participating investment company and the amount of each such commitment shall
				remain available to be drawn upon by such company—
									(1)for new-named
				investments during the 5-year period beginning on the date on which each such
				commitment is first drawn upon; and
									(2)for follow-on investments and management
				fees during the 10-year period beginning on the date on which each such
				commitment is first drawn upon, with not more than 2 additional 1-year periods
				available at the discretion of the Administrator.
									399F.Investments in
				early-stage small businesses in targeted industries
								(a)In
				generalAs a condition of
				receiving a grant under the program, a participating investment company shall
				make all of the investments of such company in small business concerns, of
				which at least 50 percent shall be early-stage small businesses in targeted
				industries.
								(b)Evaluation of
				complianceWith respect to a grant amount committed to a
				participating investment company under section 399E, the Administrator shall
				evaluate the compliance of such company with the requirements under this
				section if such company has drawn upon 50 percent of such commitment.
								399G.Pro rata
				investment sharesEach
				investment made by a participating investment company under the program shall
				be treated as comprised of capital from grants under the program according to
				the ratio that capital from grants under the program bears to all capital
				available to such company for investment.
							399H.Grant
				interest
								(a)Grant
				Interest
									(1)In
				generalAs a condition of receiving a grant under the program, a
				participating investment company shall convey a grant interest to the
				Administrator in accordance with paragraph (2).
									(2)Effect of
				conveyanceThe grant interest conveyed under paragraph (1) shall
				have all the rights and attributes of other investors attributable to their
				interests in the participating investment company, but shall not denote control
				or voting rights to the Administrator. The grant interest shall entitle the
				Administrator to a pro rata portion of any distributions made by the
				participating investment company equal to the percentage of capital in the
				participating investment company that the grant comprises. The Administrator
				shall receive distributions from the participating investment company at the
				same times and in the same amounts as any other investor in the company with a
				similar interest. The investment company shall make allocations of income,
				gain, loss, deduction, and credit to the Administrator with respect to the
				grant interest as if the Administrator were an investor.
									(b)Manager
				profitsAs a condition of
				receiving a grant under the program, the manager profits interest payable to
				the managers of a participating investment company under the program shall not
				exceed 20 percent of profits, exclusive of any profits that may accrue as a
				result of the capital contributions of any such managers with respect to such
				company. Any excess of this amount, less taxes payable thereon, shall be
				returned by the managers and paid to the investors and the Administrator in
				proportion to the capital contributions and grants paid in. No manager profits
				interest (other than a tax distribution) shall be paid prior to the repayment
				to the investors and the Administrator of all contributed capital and grants
				made.
								(c)Distribution
				requirementsAs a condition of receiving a grant under the
				program, a participating investment company shall make all distributions to all
				investors in cash and shall make distributions within a reasonable time after
				exiting investments, including following a public offering or market sale of
				underlying investments.
								399I.FundThere is hereby created within the Treasury
				a separate fund for grants which shall be available to the Administrator
				subject to annual appropriations as a revolving fund to be used for the
				purposes of the program. All amounts received by the Administrator, including
				any moneys, property, or assets derived by the Administrator from operations in
				connection with the program, shall be deposited in the fund. All expenses and
				payments, excluding administrative expenses, pursuant to the operations of the
				Administrator under the program shall be paid from the fund.
							399J.Application of
				other sectionsTo the extent
				not inconsistent with requirements under this part, the Administrator may apply
				sections 309, 311, 312, 313, and 314 to activities under this part and an
				officer, director, employee, agent, or other participant in a participating
				investment company shall be subject to the requirements under such
				sections.
							399K.DefinitionsIn this part, the following definitions
				apply:
								(1)Early-stage
				small business in a targeted industryThe term early-stage
				small business in a targeted industry means a small business concern
				that—
									(A)is domiciled in a
				State;
									(B)has not generated gross annual sales
				revenues exceeding $15,000,000 in any of the previous 3 years; and
									(C)is engaged
				primarily in researching, developing, manufacturing, producing, or bringing to
				market goods, products, or services with respect to any of the following
				business sectors:
										(i)Agricultural
				technology.
										(ii)Energy
				technology.
										(iii)Environmental
				technology.
										(iv)Life
				science.
										(v)Information
				technology.
										(vi)Digital
				media.
										(vii)Clean
				technology.
										(viii)Defense
				technology.
										(ix)Photonics
				technology.
										(2)Participating
				investment companyThe term
				participating investment company means an applicant approved under
				section 399D to participate in the program.
								(3)Small business
				concernThe term small business concern has the same
				meaning given such term under section 3(a) of the Small Business Act (15 U.S.C.
				632(a)).
								399L.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out the program $200,000,000 for the
				first full fiscal year beginning after the date of the enactment of this
				part.
							.
				642.Prohibitions on
			 earmarksNone of the funds
			 appropriated for the program established under part D of title III of the Small
			 Business Investment Act of 1958, as added by this title, may be used for a
			 Congressional earmark as defined in clause 9(d) of rule XXI of the Rules of the
			 House of Representatives.
				HSBA disaster
			 program reform
				651.Revised
			 collateral requirementsSection 7 of the Small Business Act (15
			 U.S.C. 636) is amended—
					(1)by striking
			 (e) [RESERVED]. and (f)
			 [RESERVED].; and
					(2)in subsection (f),
			 as added by section 12068(a)(2) of the Small Business Disaster Response and
			 Loan Improvements Act of 2008 (subtitle B of title XII of the Food,
			 Conservation, and Energy Act of 2008; Public Law 110–246), by adding at the end
			 the following:
						
							(2)Revised
				collateral requirementsIn
				making a loan with respect to a business under subsection (b), if the total
				approved amount of such loan is less than or equal to $250,000, the
				Administrator may not require the borrower to use the borrower’s home as
				collateral.
							.
					652.Increased
			 limitsSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b)) is amended—
					(1)in paragraph
			 (3)(E) by striking $1,500,000 each place it appears and
			 inserting $3,000,000; and
					(2)in paragraph
			 (8)(A) by striking $2,000,000 and inserting
			 $3,000,000.
					653.Revised
			 repayment termsSection 7(f)
			 of the Small Business Act (15 U.S.C. 636(f)) is amended by adding at the end
			 the following:
					
						(3)Revised
				repayment termsIn making loans under subsection (b), the
				Administrator—
							(A)may not require
				repayment to begin until the date that is 12 months after the date on which the
				final disbursement of approved amounts is made; and
							(B)shall calculate the amount of repayment
				based solely on the amounts
				disbursed.
							.
				654.Revised
			 disbursement processSection
			 7(f) of the Small Business Act (15 U.S.C. 636(f)), as amended by this Act, is
			 further amended by adding at the end the following:
					
						(4)Revised
				disbursement processIn making a loan under subsection (b), the
				Administrator shall disburse loan amounts in accordance with the
				following:
							(A)If the total
				amount approved with respect to such loan is less than or equal to
				$150,000—
								(i)the first
				disbursement with respect to such loan shall consist of 40 percent of the total
				loan amount, or a lesser percentage of the total loan amount if the
				Administrator and the borrower agree on such a lesser percentage;
								(ii)the second
				disbursement shall consist of 50 percent of the loan amounts that remain after
				the first disbursement, and shall be made when the borrower has produced
				satisfactory receipts to demonstrate the proper use of 50 percent of the first
				disbursement; and
								(iii)the third
				disbursement shall consist of the loan amounts that remain after the preceding
				disbursements, and shall be made when the borrower has produced satisfactory
				receipts to demonstrate the proper use of the first disbursement and 50 percent
				of the second disbursement.
								(B)If the total
				amount approved with respect to such loan is more than $150,000 but less than
				or equal to $500,000—
								(i)the first
				disbursement with respect to such loan shall consist of 20 percent of the total
				loan amount, or a lesser percentage of the total loan amount if the
				Administrator and the borrower agree on such a lesser percentage;
								(ii)the second
				disbursement shall consist of 30 percent of the loan amounts that remain after
				the first disbursement, and shall be made when the borrower has produced
				satisfactory receipts to demonstrate the proper use of 50 percent of the first
				disbursement;
								(iii)the third
				disbursement shall consist of 25 percent of the loan amounts that remain after
				the first and second disbursements, and shall be made when the borrower has
				produced satisfactory receipts to demonstrate the proper use of the first
				disbursement and 50 percent of the second disbursement; and
								(iv)the fourth
				disbursement shall consist of the loan amounts that remain after the preceding
				disbursements, and shall be made when the borrower has produced satisfactory
				receipts to demonstrate the proper use of the first and second disbursements
				and 50 percent of the third disbursement.
								(C)If the total
				amount approved with respect to such loan is more than $500,000—
								(i)the first disbursement with respect to such
				loan shall consist of at least $100,000, or a lesser amount if the
				Administrator and the borrower agree on such a lesser amount; and
								(ii)the number of
				disbursements after the first, and the amount of each such disbursement, shall
				be in the discretion of the Administrator, but the amount of each such
				disbursement shall be at least
				$100,000.
								.
				655.Grant
			 programSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b)), as amended by this Act, is further
			 amended by inserting after paragraph (9) the following:
					
						(10)Grants to
				disaster-affected small businesses
							(A)In
				generalIf the Administrator declares eligibility for additional
				disaster assistance under paragraph (9), the Administrator may make a grant, in
				an amount not exceeding $100,000, to a small business concern that—
								(i)is located in an area affected by the
				applicable major disaster;
								(ii)submits to the Administrator a
				certification by the owner of the concern that such owner intends to
				reestablish the concern in the same county in which the concern was originally
				located;
								(iii)has applied for,
				and was rejected for, a conventional disaster assistance loan under this
				subsection; and
								(iv)was in existence
				for at least 2 years before the date on which the applicable disaster
				declaration was made.
								(B)PriorityIn
				making grants under this paragraph, the Administrator shall give priority to a
				small business concern that the Administrator determines is economically viable
				but unable to meet short-term financial obligations.
							(C)Program level
				and authorization of appropriations
								(i)Program
				levelThe Administrator is authorized to make $100,000,000 in
				grants under this paragraph for each of fiscal years 2010 and 2011.
								(ii)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Administrator such sums as may be necessary to carry out this
				paragraph.
								.
				656.Regional
			 disaster working groupsSection 40 of the Small Business Act (15
			 U.S.C. 657l) is amended—
					(1)in subsection (a), in the matter preceding
			 paragraph (1), by striking or and inserting
			 and;
					(2)by redesignating
			 subsection (d) as subsection (e); and
					(3)by inserting after
			 subsection (c) the following:
						
							(d)Regional
				disaster working groupsIn
				carrying out the responsibilities pertaining to loan making activities under
				subsection (a), the Administrator, acting through the regional administrators
				of the regional offices of the Administration, shall develop a disaster
				preparedness and response plan for each region of the Administration. Each such
				plan shall be developed in cooperation with Federal, State, and local emergency
				response authorities and representatives of businesses located in the region to
				which such plan applies. Each such plan shall identify and include a plan
				relating to the 3 disasters, natural or manmade, most likely to occur in the
				region to which such plan
				applies.
							.
					657.Outreach grants
			 for loan applicant assistanceSection 7(b) of the Small Business Act (15
			 U.S.C. 636(b)), as amended by this Act, is further amended by inserting after
			 paragraph (10) the following:
					
						(11)Outreach grants
				for loan applicant assistance
							(A)In
				generalFrom amounts made available for administrative expenses
				relating to activities under this subsection, the Administrator is authorized
				to make grants to the following:
								(i)A
				women’s business center in an area affected by a disaster.
								(ii)A small business development center in an
				area affected by a disaster.
								(iii)A Veteran
				Business Outreach Center in an area affected by a disaster.
								(iv)A
				chamber of commerce in an area affected by a disaster.
								(B)Use of
				grantAn entity specified under subparagraph (A) shall use a
				grant received under this paragraph to provide application preparation
				assistance to applicants for a loan under this subsection.
							(C)Program
				levelThe Administrator is authorized to make $50,000,000 in
				grants under this paragraph for each of fiscal years 2010 and
				2011.
							.
				658.Homeowners
			 impacted by toxic drywallSection 7(b) of the Small Business Act (15
			 U.S.C. 636(b)), as amended by this Act, is further amended by inserting after
			 paragraph (11) the following:
					
						(12)Homeowners
				impacted by toxic drywallThe
				Administrator may make a loan under this subsection to any homeowner if the
				primary residence of such homeowner has been adversely impacted by the
				installation of toxic drywall manufactured in China. A loan under this
				paragraph may be used only for the repair or replacement of such toxic
				drywall.
						.
				659.Authorization
			 of appropriationsSection 20
			 of the Small Business Act (15 U.S.C. 631 note), as amended by this Act, is
			 further amended—
					(1)by redesignating
			 subsection (j) as subsection (k); and
					(2)by inserting after
			 subsection (i) the following:
						
							(j)Fiscal years
				2010 and 2011 with respect to section
				7(b)There is authorized to be appropriated such
				sums as may be necessary for administrative expenses and loans under section
				7(b).
							.
					IRegulations
				661.RegulationsExcept as otherwise provided in this Act or
			 in amendments made by this Act, after an opportunity for notice and comment,
			 but not later than 180 days after the date of the enactment of this Act, the
			 Administrator shall issue regulations to carry out this Act and the amendments
			 made by this Act.
				JTemporary employee
			 services franchises
				671.Temporary
			 employee services franchisesIn determining whether a franchisee is
			 affiliated with a franchiser in the temporary employee services industry for
			 the purposes of Small Business Administration lending programs, the
			 Administrator of the Small Business Administration shall—
					(1)continue to apply
			 its historically considered affiliation factors in determining whether a
			 business is affiliated with another business or the franchiser in the temporary
			 staffing industry;
					(2)promulgate such
			 other rules and regulations as necessary to determine affiliation within the
			 temporary employee services industry as the Administrator determines consistent
			 with the Small Business Act; and
					(3)consider the
			 processing of payroll and billing by a franchiser as customary and common
			 practice in the temporary employee services industry that does not provide
			 probative weight on affiliation, to the extent that the temporary staffing
			 personnel are interviewed, hired, trained, assigned, and subject to discharge
			 by the franchisee.
					KStudy on private
			 sector lending
				681.Study on
			 private sector lending
					(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Administrator of the
			 Small Business Administration shall submit to the Committee on Small Business
			 of the House of Representatives and the Committee on Small Business and
			 Entrepreneurship of the Senate a report that describes lending to small
			 business concerns by the private sector, including the following:
						(1)The total amount
			 of lending to small business concerns by private sector financial institutions
			 during each of fiscal years 2006 through 2009.
						(2)The total amount
			 of lending to small business concerns by the 10 largest private sector
			 financial institutions (as determined by the Administrator in terms of amounts
			 lent during fiscal year 2006) during each of fiscal years 2006 through
			 2009.
						(b)CoordinationThe
			 Administrator of the Small Business Administration shall, if necessary,
			 coordinate with the heads of other Federal departments and agencies to complete
			 the report under subsection (a).
					(c)Small business
			 concerns definedIn this section, the term small business
			 concern has the meaning given such term under section 3(a) of the Small
			 Business Act (15 U.S.C. 632(a)).
					LStudy on increases
			 in certain caps
				691.Study on
			 increases in certain capsNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 of the Small Business Administration shall submit to Congress a report that
			 describes the anticipated effects of the following potential changes to
			 programs, including whether such changes adequately meet the financing needs of
			 small businesses:
					(1)Increasing—
						(A)the maximum amount
			 of a loan that may be guaranteed under section 7(a) of the Small Business Act
			 (15 U.S.C. 636(a)) to $3,000,000; and
						(B)participation by
			 the Administrator with regard to such a loan.
						(2)Increasing—
						(A)the maximum amount
			 of a debenture that may be guaranteed under title V of the Small Business
			 Investment Act of 1958 (15 U.S.C. 695 et seq.); and
						(B)the maximum amount
			 of a loan that may be made with the proceeds of such debenture.
						(3)Increasing the maximum amount of a
			 microloan that may be made under section 7(m) of the Small Business Act (15
			 U.S.C. 636(m)).
					MRural
			 outreach
				701.Rural
			 outreachThe Small Business
			 Act (15 U.S.C. 631 et seq.), as amended by this Act, is further amended—
					(1)by redesignating
			 section 46 as section 47; and
					(2)by inserting after
			 section 45 the following:
						
							46.Rural
				outreachThe Administrator
				shall ensure that each district office of the Administration that includes a
				rural area—
								(1)establishes a plan
				to provide small business concerns in rural areas with information on the
				financing and investment programs of the Administration of use to such
				concerns;
								(2)designates an employee of the office as a
				rural business financing outreach specialist, who is responsible for providing
				advice concerning the lending and investment programs of the Administration to
				small business concerns; and
								(3)hosts at least one outreach seminar in a
				rural area each year to provide information described under paragraph (1) to
				small business concerns in rural
				areas.
								.
					NStudy relating to
			 medical technology 
				711.Study relating
			 to medical technologyNot
			 later than one year after the date of the enactment of this Act, the
			 Administrator of the Small Business Administration shall submit to Congress a
			 report describing recommendations for and the feasibility of a program—
					(1)to increase
			 investment in the research, development, and commercialization of medical
			 technology by small business concerns; and
					(2)that is
			 administered in a manner similar to the program under part C of title III of
			 the Small Business Investment Act of 1958 (15 U.S.C. 690 et seq.).
					OStudy on
			 additional credit risk factors
				721.Study on
			 additional credit risk factors
					(a)In
			 generalWith respect to loans
			 made under programs established or amended under this Act, the Administrator of
			 the Small Business Administration shall conduct a study on whether the failure
			 of such loans to achieve one or more of the public policy goals specified in
			 subsection (b) negatively impacts the ability of businesses receiving such
			 loans to make timely repayment of such loans.
					(b)Public policy
			 goalsThe public policy goals
			 referred to in subsection (a) are the provision of adequate access to capital
			 to assist small business concerns with one or more of the following:
						(1)Offsetting the
			 costs to such concerns resulting from the imposition of a surtax on the income
			 of small business owners.
						(2)Offsetting the costs to such concerns
			 resulting from the enactment of a requirement that such concerns offer health
			 care of a minimum acceptable coverage level.
						(3)Offsetting the costs to such concerns
			 resulting from an increase in the marginal tax rates of small business
			 owners.
						(4)Offsetting the reduction in capital
			 available for such concerns resulting from an increase in the tax on capital
			 gains.
						(5)Offsetting the reduction in capital
			 available for such concerns resulting from an increase in the taxes on carried
			 interest.
						(6)Offsetting the
			 increased energy costs for such concerns resulting from the enactment of a cap
			 on carbon dioxide emissions.
						(7)Offsetting the increased costs to such
			 concerns resulting from a change in Federal law that allows unions to be
			 organized through a card check process.
						(8)Offsetting the reduction in capital
			 available for such concerns resulting from new regulations on financial
			 products.
						(9)Offsetting the increased costs to such
			 concerns resulting from the imposition of net neutrality rules on the
			 Internet.
						(c)Use of
			 StudyNot later than 180 days
			 after the date of the enactment of this Act, the Administrator of the Small
			 Business Administration shall submit to Congress a report on the results of the
			 study conducted under subsection (a) and shall use such results to evaluate and
			 adjust, as appropriate, the potential credit risk to the Government through the
			 provision of loans under programs established or amended under this Act.
					VIOffsets
			801.Transfer of
			 unobligated stimulus funds
				(a)RescissionEffective
			 on the date of the enactment of this Act, any unobligated balances available on
			 such date of funds made available by division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5), other than under the heading
			 ‘‘Federal Highway Administration—Highway Infrastructure Investment’’ in title
			 XII of such division, are rescinded and such provisions are repealed.
				(b)RepealThe
			 provisions of division B of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), other than titles I and II of such division, are
			 repealed.
				(c)Transfer of
			 fundsThe total amount rescinded by this section shall be
			 deposited in the Federal Treasury.
				
